--------------------------------------------------------------------------------

Exhibit 10.26
 
EXECUTION VERSION
 

--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT


by and among


GARY JONAS COMPUTING LTD.
as Jonas Canada,


SMS SOFTWARE HOLDINGS LLC
as U.S. Purchaser,


JONAS COMPUTING (UK) LTD.
as U.K. Purchaser,


PAR SPRINGER-MILLER SYSTEMS, INC.
as PSMS Seller,


SPRINGER-MILLER INTERNATIONAL, LLC
as SMI Seller,


SPRINGER-MILLER CANADA, ULC
as Canadian Seller,


PARTECH, INC.
as Warrantor,


and


CONSTELLATION SOFTWARE INC.
as Limited Guarantor



--------------------------------------------------------------------------------


Dated as of November 4, 2015
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT


THIS AGREEMENT is made as of the day of November 4, 2015 by and among Gary Jonas
Computing Ltd., an Ontario corporation (the “Jonas Canada”), Jonas USA LLC, a
Delaware limited liability company (the “U.S. Purchaser”), Jonas Computing (UK)
Ltd. (the “U.K. Purchaser”) a corporation incorporated under the laws of England
and Wales, PAR Springer-Miller Systems, Inc., a Delaware corporation (the “PSMS
Seller”), Springer-Miller International, LLC, a Delaware limited liability
company (the “SMI Seller”) , Springer-Miller Canada, ULC a Nova Scotia unlimited
liability company(the “Canadian Seller”), ParTech, Inc., a New York corporation
(the “Warrantor”) and for purposes of Section 7.1 only, Constellation Software
Inc., an Ontario corporation (the “Limited Guarantor”).


WHEREAS, the Group is engaged in the Business (as such terms are hereinafter
defined);


and


WHEREAS, the Group desires to sell, and Jonas Canada desires to purchase,
the intellectual property assets pertaining to the Business along with certain
other assets of the Business located in Canada and Malaysia, upon and subject to
the terms and conditions hereinafter set forth; and


WHEREAS, the Group desires to sell, and U.K. Purchaser desires to purchase,
certain assets of the Business located in the United Kingdom, upon and subject
to the terms and conditions hereinafter set forth;


WHEREAS, the Group desires to sell, and the U.S. Purchaser desires to purchase,
certain of the other assets pertaining to the Business upon and subject to the
terms and conditions hereinafter set forth.


NOW THEREFORE, in consideration of the premises and the covenants and
agreements herein contained and for other good and valuable consideration the
receipt and sufficiency of which is mutually acknowledged and intending to be
legally bound hereby, the parties hereto agree as follows:


1.
INTERPRETATION




1.1 Definitions. In this Agreement, unless something in the subject matter or
context is inconsistent therewith:



“Agreement” means this agreement and all schedules and exhibits hereto and
all amendments made hereto and thereto by written agreement between PSMS Seller,
SMI Seller, Canadian Seller, Jonas Canada, U.K. Purchaser, U.S. Purchaser, the
Limited Guarantor, and the Warrantor.


“Assets” means the assets referred to or described in Sections 2.1 and 2.2, but
not including the Excluded Assets.


“Assignment and Assumption Agreement” has the meaning set out in Section 6.1(a)
(iv).
 
1

--------------------------------------------------------------------------------

“Assignment Exceptions Contracts” has the meaning set out in Section 2.9.


“Assumed Contracts” means the Contracts of the Group listed in Schedule L.


“Balance Sheet” means the consolidated balance sheet of the Group.


“Balance Sheet Date” means December 31, 2014.


“Base Purchase Price” has the meaning set out in Section 2.4.


“Benefit Plan” means any plan, program, policy, practice, contract, agreement or
other arrangement providing for compensation, severance, termination pay,
deferred compensation, performance awards, stock or stock-related awards, fringe
benefits or other employee benefits or remuneration of any kind, whether written
or unwritten or otherwise, funded or unfunded (including without limitation,
each “employee benefit plan”, within the meaning of Section 3(3) of the Employee
Retirement Income Security Act of 1974 (ERISA)) which is maintained, contributed
to, or required to be contributed to, by the Group or any affiliate of the Group
for the benefit of any employee, or with respect to which the Group or any
affiliate of the Group has or may have any liability or obligation.


“Business” means the business carried on by or on behalf of the Group as at the
Closing Date, including all business being planned and all inactive lines of
business previously carried on by the Group prior to the Closing Date that the
Group has rights to as of the Closing Date.


“Business Day” means a day other than a Saturday, Sunday or statutory holiday in
the State of New York or the Province of Ontario.


“Canadian Assets” means those assets listed in Section 2.2A.


“Canadian Seller” has the meaning set out in the preamble hereto.


“Claims” means all losses, damages, expenses, liabilities, claims and demands of
whatever nature or kind including, without limitation, reasonable legal fees and
costs.


“Closing Date” means the date hereof.


“Closing Date Balance Sheet” means the Balance Sheet as at the Closing Date.


“Closing NTA” has the meaning set out in Section 2.6(b).


“Closing Payment” has the meaning set out in Section 2.4(a).


“Code” means the Internal Revenue Code of 1986, as amended.


“Collected Accounts Receivable” means those accounts receivable of the Group
received and collected by the Purchasers exercising reasonable and customary
collection practices from the Closing Date until the date that is 180 days
following the Closing Date.
 
2

--------------------------------------------------------------------------------

“Consequential Damages” means consequential, incidental or special damages as
such terms are defined or interpreted under New York law, including without
limitation, any such consequential damages which are lost profits or lost
opportunities, but excluding any damages arising in the case of Fraud.


“Contracts” means any contract, agreement, entitlement, commitment or license by
which the Group is bound including, without limitation, all licenses, support
and maintenance contracts applicable to the Software.


“Developers” has the meaning set out in Section 3.1(j)(i).


“Direct Claims” has the meaning set out in Section 4.4.


“Employment Agreements” has the meaning set out in Section 5.1(a)(vi).


“Environmental Laws” has the meaning set out in Section 3.1(ff).


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.


“ERISA Affiliate” has the meaning set out in Section 2.8(g).


“Estimated NTA” has the meaning set out in Schedule M.


“Excess” has the meaning set out in Section 2.6(c).


“Excluded Assets” means the property and assets described in Section 2.3.


“Financial Statements” has the meaning set out in Section 3.1(g)(i).


“Fraud” means a material representation or statement made by the Group or the
Warrantor that is deliberately made, and known to be untrue by the party making
such representation or statement, or an omission of a material fact where such
omission is deliberately made by any such person and known to such person, in
light of the circumstances under which they were made, to be misleading.


“Group” means collectively and individually, as the context of this Agreement
requires, the PSMS Seller, the SMI Seller, and the Canadian Seller.


“Group Disclosure Schedules” has the meaning set out in Section 1.5.


“Group’s Documents” has the meaning set out in Section 4.1(a)(i).


“Group’s Representative” means the Chief Financial Officer of PAR Technology
Corporation.


“Hazardous Substances” has the meaning set out in Section 3.1(ff).


“Holdback Amount” means the sum of $4,500,000.
 
3

--------------------------------------------------------------------------------

“Holdback Release Date” means the first Business Day that is eighteen (18)
months after the Closing Date, subject to extension in connection with the
finalization of the Closing Date Balance Sheet to be determined pursuant to
Section 2.6(b).


“Intellectual Property” has the meaning set out in Section 2.1(b).


“Interim Date” means June 30, 2015.


“Jonas Canada” has the meaning set out in the preamble hereto.


“Key Employees” means the employees listed in Schedule G.


“Leases” means those lease agreements listed in Schedule L, in respect of the
Leased Premises.


“Leased Premises” means that certain property as listed in Schedule L leased by
the Group pursuant to the Lease.


“Licensed Technology” has the meaning set out in Section 3.1(i) (ii).


“Lien” includes any security interest, mortgage, pledge, encumbrance, assignment
by way of security, deed of trust, lien, charge or other similar encumbrance.


“Limited Guarantor” has the meaning set out in the preamble hereto.


“Malaysian Employees” has the meaning set out in Section 4.11(a).


“Malaysian Assets” means those assets listed in Section 2.2C.


“Material Adverse Effect” means a change, effect, condition or circumstance that
is reasonably deemed to be material and adverse to the Assets or the Business or
otherwise materially adversely affects the ability of the Group to consummate
the transactions contemplated hereby, except for any such changes or effects to
the extent resulting, directly or indirectly, from (i) the public announcement
of, or performance of the transactions contemplated by or pursuant to this
Agreement, (ii) changes in GAAP or any applicable law, (iii) any act of
terrorism or war in excess of hostilities currently taking place, (iv) changes
in general economic or political conditions or the financial, banking or
securities markets, (v) conditions generally affecting the industries in which
the Business operates, or (vi) any natural or man-made disaster or act of God;
except in the case of (ii), (iii),(iv) and (v), to the extent any such change,
effect, condition or circumstance has had a materially disproportionate effect
on the Assets or the Business, as compared to other persons in the industry in
which the Group participates.


“Net Tangible Assets” means the book value of the Tangible Assets less the book
value of the Tangible Liabilities, determined in accordance with GAAP and the
principles and methodology set out in Schedule M.
 
“Open Source Materials” means, collectively, software or other materials that
are distributed as “free software” (as defined by the Free Software Foundation),
“open source software” (meaning software distributed under any license approved
by the Open Source Initiative as set forth at www.opensource.org) or under a
similar licensing or distribution model (including under a GNU General Public
License (GPL), a GNU Lesser General Public License (LGPL), a Mozilla Public
License (MPL), a BSD license, an Artistic License, a Netscape Public License, a
Sun Community Source License (SCSL), a Sun Industry Standards License (SISL) and
an Apache License).
 
4

--------------------------------------------------------------------------------

“Permitted Liens” means Liens for taxes not yet due and payable or being
contested in good faith, mechanics’, materialmen’s, carriers’, workmen’s,
repairmen’s, contractors’ and warehousemen’s Liens arising or incurred in the
ordinary course of business, and Liens listed and described in Schedule P but
only to the extent such Liens confirm to their description in Schedule P.


“Preliminary NTA Payment” has the meaning set out in Section 2.6(g);


“Preliminary Closing Date Balance Sheet” has the meaning set out in Section
2.6(h);


“Preliminary Closing NTA” has the meaning set out in Section 2.6(h);


“Preliminary Excess Payment” Section 2.6(h);


“Preliminary Shortfall Payment” Section 2.6(h);


“Principal” means a shareholder, director or officer of the Group.


“PSMS Seller” has the meaning set out in the preamble hereto.


“Purchasers” means collectively, Jonas Canada, the U.K. Purchaser, and the
U.S. Purchaser.


“Purchasers’ Documents” has the meaning set out in Section 4.2(a) (i).


“Purchasers Guaranteed Obligations” has the meaning set out in Section 7.1.


“Purchasers Indemnitees” has the meaning set out in Section 4.1(a).


“Regulations” means the Transfer of Undertakings (Protection of
Employment) Regulations 2006 (as amended).


“Released Parties” has the meaning set out in Section 7.16.


“Retained Liabilities” has the meaning set out in Section 2.8.


“Reviewing Accountant” has the meaning set out in Section 2.6(b).


“Shortfall” has the meaning set out in Section 2.6(d).
 
5

--------------------------------------------------------------------------------

“Software” means the computer programs known by the names as set out in Schedule
C, including all versions thereof, and all related documentation, manuals,
source code and object code, program files, data files, computer related data,
field and data definitions and relationships, data definition specifications,
data models, program and system logic, interfaces, program modules, routines,
sub-routines, algorithms, program architecture, design concepts, system designs,
program structure, sequence and organization, screen displays and report
layouts, and all other material related to the said computer programs, all as
they exist at the Time of Closing, whether under development or as currently
being marketed by the Group.


“Tangible Assets” means Collected Accounts Receivable, cash and cash
equivalents, inventory, pre-paid expenses and net fixed assets (net of
accumulated depreciation and excluding any capitalized development expenses),
but excluding deferred tax assets and other intangible assets such as goodwill
and capitalized software development costs.


“Tangible Liabilities” means accounts payable, advanced billings/deferred
revenue, income tax payable, sales tax payable, other tax payable, employee
related payables (e.g. benefits, payroll taxes, accrued vacation and accrued
commissions), accrued expenses, but excluding all amounts owing to financial
institutions, shareholders, employees or any other non-arm’s length party.


“Third Party Claim” has the meaning set out in Section 4.4.


“Third Party Programs” has the meaning set out in Section 3.1(j)(iv).


“Time of Closing” means 5:00 p.m. (Eastern Standard Time) on the Closing
Date. “Transitional Services Agreement” has the meaning set out in Section
5.1(a)(vii).


“U.K. Assets” means those assets listed in Section 2.2B.


“U.K. Employees” has the meaning set out in Section 4.10(a).


“U.K. Purchaser” has the meaning set out in the preamble hereto.


“U.S. Purchaser” has the meaning set out in the preamble hereto.


“VAT” means value added tax.


“WARN” has the meaning set out in Section 2.8.


“Warrantor” means Partech, Inc..


“Warrantor Indemnitees” has the meaning set out in Section 4.2(a).



1.2 Knowledge. Where any representation or warranty contained in this Agreement
is expressly qualified by reference to the “knowledge of the Group or the
Warrantor” or to any similar expression, it will be deemed to refer to the
actual knowledge of Lawrence W. Hall, Victor L. Vesnaver, Ron Casciano, Viola A.
Murdock and Rick Stone after reasonable internal investigation as to the
accuracy and completeness of the representations and warranties herein.

 
6

--------------------------------------------------------------------------------

1.3 Extended Meanings. In this Agreement words importing any gender include all
genders and words importing persons include individuals, partnerships,
associations, trusts, unincorporated organizations, companies and corporations.




1.4 Accounting Principles. Wherever in this Agreement reference is made to a
calculation to be made or an action to be taken in accordance with generally
accepted accounting principles (“GAAP”), such reference will be deemed to be to
the generally accepted accounting principles from time to time approved by the
Financial Accounting Standards Board, or any successor entity, applicable as at
the date on which such calculation or action is made or taken or required to be
made or taken in accordance with generally accepted accounting principles
consistently applied..




1.5 Currency. All references to currency herein are to lawful money of the
United States of America.




1.6 Schedules. The following are the Schedules attached hereto and incorporated
by reference and deemed to be part hereof (all of such Schedules constituting
the “Group Disclosure Schedules”):



Schedule A -  Financial Statements
Schedule B - Computer and Other Equipment
Schedule C - Software and Intellectual Property
Schedule D - Disclosure Schedule
Schedule E -  Employee and Contractor Agreements
Schedule F -  Inventory
Schedule G - List of Key Employees
Schedule H - Insurance
Schedule I -  Accounts Payable
Schedule J -  Accounts Receivable
Schedule K - Form of Employment Agreement
Schedule L -  Assumed Contracts
Schedule M - Template Net Tangible Assets (NTA) Calculation
Schedule N - Purchase Price Allocation
Schedule O - Interim Financial Statements
Schedule P -  Permitted Liens
Schedule Q -  Certificates of the Group to be Delivered at Closing
Schedule R -  Form of Transitional Services Agreement
Schedule S -  Certificates of the Purchasers to be Delivered at Closing
Schedule T -  List of the Group’s Documents
Schedule U - Targeted Gross Revenue and Targeted EBITA
Schedule V - Specific Excluded Assets
Schedule W - Persons for Purposes of Section 5.1(a)(x)
Schedule X - Persons for Purposes of Section 7.2
Schedule 2.9 - Assignment Exception Contracts and Procedures Related Thereto
 
7

--------------------------------------------------------------------------------

2.
SALE AND PURCHASE OF ASSETS




2.1 Purchase and Sale of Software and Intellectual Property.



Upon and subject to the terms and conditions hereof, the Group will sell,
convey, assign and transfer in perpetuity to Jonas Canada free and clear of all
Liens, other than Permitted Liens, and Jonas Canada will purchase, wherever such
assets are located and whether such assets are tangible or intangible, and
whether or not any of such assets have any value for accounting purposes or are
carried or reflected on or specifically referred to in Group’s books or
financial statements:



(a) the Software, and all intellectual property rights of the Group in the
Software; and




(b) all of the intellectual property owned by the Group and used or currently
being developed for use by the Group and all rights of the Group therein,
worldwide, whether registered or unregistered (collectively with the Software,
the “Intellectual Property”), including:




(i) Copyrights - all copyrights owned by the Group, including
without limitation, all copyrights in and to the computer software programs
listed in Schedule C, including the Software and all applications and
registrations of such copyrights;




(ii) Trademarks; Domain Names - all trademarks, tradenames, service marks, brand
names, logos, domain names or the like owned by the Group, whether used in
association with wares or services, including without limitation, those
trademarks listed in Schedule C and all applications, registrations, renewals,
modifications and extensions of such trademarks and domain names;




(iii) Patents – all patents, patent applications and other patent rights, if
any, of the Group;




(iv) Technology - all technology created, developed or acquired by the
Group, whether or not patented or patentable and whether or not fixed in any
medium whatsoever, including without limitation, all inventions, know how,
techniques, processes, procedures, methods, trade secrets, research and
technical data, records, formulae, designs, industrial designs, sketches,
patterns, databases, specifications, schematics, blue prints, flow charts or
sheets, equipment and parts lists and descriptions, samples, reports, studies,
findings, algorithms, instructions, guides, manuals, and plans for new or
revised products and/or services; and




(v) Licenses - all licenses and sub-licenses listed in Schedule C in which
the Group is a licensee of intellectual property of a nature described in
paragraphs (i) - (iv).

 
8

--------------------------------------------------------------------------------

For the avoidance of doubt, Group may retain, for archival purposes only, one
copy of the Intellectual Property, provided that the Group’s confidentiality
obligations in Section 6.2 shall extend to such Intellectual Property for as
long as such Intellectual Property is retained.



2.2 A. Purchase and Sale of Assets in Canada. Upon and subject to the terms
and conditions hereof, the Group will sell, assign and transfer to Jonas Canada
free and clear of all Liens, other than Permitted Liens, and Jonas Canada will
purchase from the Group as a going concern, as of and with effect from the
opening of business on the Closing Date, the following assets, whether such
assets are tangible or intangible, and whether or not any of such assets have
any value for accounting purposes or are carried or reflected on or specifically
referred to in Group’s books or financial statements:




(a) All computer and other equipment and accessories and supplies of all kinds
owned by the Group located in Canada (except to the extent any of the foregoing
are or relate to Excluded Assets) including, without limitation, those items
listed in Schedule B1;




(b) All right, title and interest of the Group in, to and under the Assumed
Contracts listed in Schedule L1, including the benefit of all unfilled orders
received by the Group in connection with such Assumed Contracts;




(c) All prepaid expenses and deposits relating to the Canadian Assets;




(d) All inventory listed on Schedule F1;




(e) The benefit of all representations, warranties, guarantees, indemnities,
undertakings, certificates, covenants, agreements and the like and all security
therefore received by the Group on the purchase or other acquisition of any part
of the Canadian Assets;




(f) All books, records or files of the Canadian Seller including, without
limitation all financial, production, personnel, sales and customer records
(except to the extent any of the foregoing are or relate to Excluded Assets);




(g) All cash, term or time deposits owned or held by or for the account of the
Canadian Seller;




(h) All accounts receivable, trade accounts, notes receivable, book debts and
other debts due or accruing due to the Canadian Seller (except to the extent any
of the foregoing are or relate to Excluded Assets), all of which are listed in
Schedule J1 hereto;




(i) All claims, choses in action, causes of action and judgments relating to the
Canadian Assets;




(j) All certifications, franchises, approvals, licenses, orders, registrations,
certificates, and other similar rights of the Canadian Seller obtained from any
governmental authority or professional or trade organization and all pending
applications therefor relating to the Business;

 
9

--------------------------------------------------------------------------------

(k) All customer and supplier lists and (to the extent not otherwise used by the
Canadian Seller) all rights of the Canadian Seller to the telephone and
facsimile numbers utilized by Canadian Seller in conducting the Business;




(l) All rights of Canadian Seller to proceeds of insurance policies to the
extent that such policies cover the alleged or actual damage, destruction or
impairment of assets (including, but not limited to, bodily injury) or other
rights described in Section 2.1 and this Section 2.2, which damage, destruction
or impairment occurred on or prior to the Closing Date;




(m) All work in process of the Canadian Seller relating to the Business;




(n) All rights of the Canadian Seller under any non-compete agreements relating
to the Business, to the extent assignable without consent of the other party
thereto; and




(o) All rights of the Canadian Seller in and to the Leased Premises under the
Leases.



B.            Purchase and Sale of Assets in United Kingdom. Upon and subject to
the terms and conditions hereof, the Group will sell, assign and transfer to
U.K. Purchaser free and clear of all Liens, other than Permitted Liens, and U.K.
Purchaser will purchase from the Group as a going concern, as of and with effect
from the opening of business on the Closing Date, the following assets, whether
such assets are tangible or intangible, and whether or not any of such assets
have any value for accounting purposes or are carried or reflected on or
specifically referred to in Group’s books or financial statements:



  (a) All computer and other equipment and accessories and supplies of all kinds
owned by the Group located in United Kingdom (except to the extent any of the
foregoing are or relate to Excluded Assets) including, without limitation, those
items listed in Schedule B2;




(b) All right, title and interest of the Group in, to and under the Assumed
Contracts listed in Schedule L2, including the benefit of all unfilled orders
received by the Group in connection with such Assumed Contracts;




(c) All prepaid expenses and deposits relating to the U.K. Assets;




(d) All inventory listed on Schedule F2;




(e) The benefit of all representations, warranties, guarantees, indemnities,
undertakings, certificates, covenants, agreements and the like and all security
therefore received by the Group on the purchase or other acquisition of any part
of the U.K. Assets;




(f) All books, records or files of the Group relating to the U.K. Assets
including, without limitation any such financial, production, personnel, sales
and customer records (except to the extent any of the foregoing are or relate to
Excluded Assets);

 
10

--------------------------------------------------------------------------------

(g) All accounts receivable, trade accounts, notes receivable, book debts and
other debts due or accruing due to the Group relating to the U.K. Assets (except
to the extent any of the foregoing are or relate to Excluded Assets), all of
which are listed in Schedule J2 hereto;




(h) All claims, choses in action, causes of action and judgments relating to the
U.K. Assets;




(i) All certifications, franchises, approvals, licenses, orders, registrations,
certificates, and other similar rights of the Group relating to the U.K. Assets
obtained from any governmental authority or professional or trade organization
and all pending applications therefor relating to the Business;




(j) All customer and supplier lists and all rights of the Group to the telephone
and facsimile numbers relating to the U.K. Assets and utilized by the Group in
conducting the Business;




(k) All rights of the Group to proceeds of insurance policies to the extent that
such policies cover the alleged or actual damage, destruction or impairment of
the U.K. Assets (including, but not limited to, bodily injury), which damage,
destruction or impairment occurred on or prior to the Closing Date;




(l) All work in process of the Group relating to the U.K. Assets and the
Business;




(m) All rights of the Group under any non-compete agreements relating to the
U.K. Assets and the Business, to the extent assignable without consent of the
other party thereto; and




(n) All rights of the Group in and to the Leased Premises under any Lease for
property located in the United Kingdom.



C.            Purchase and Sale of Assets in Malaysia. Upon and subject to the
terms and conditions hereof, the Group will sell, assign and transfer to Jonas
Canada free and clear of all Liens, other than Permitted Liens, and Jonas Canada
will purchase from the Group as a going concern, as of and with effect from the
opening of business on the Closing Date, the following assets, whether such
assets are tangible or intangible, and whether or not any of such assets have
any value for accounting purposes or are carried or reflected on or specifically
referred to in Group’s books or financial statements:



(a) All computer and other equipment and accessories and supplies of all kinds
owned by the Group located in Malaysia (except to the extent any of the
foregoing are or relate to Excluded Assets) including, without limitation, those
items listed in Schedule B3;




(b) All right, title and interest of the Group in, to and under the Assumed
Contracts listed in Schedule L3, including the benefit of all unfilled orders
received by the Group in connection with such Assumed Contracts;

 
11

--------------------------------------------------------------------------------

(c) All prepaid expenses and deposits relating to the Malaysian Assets;




(d) All inventory listed on Schedule F3;




(e) The benefit of all representations, warranties, guarantees, indemnities,
undertakings, certificates, covenants, agreements and the like and all security
therefore received by the Group on the purchase or other acquisition of any part
of the Malaysian Assets;




(f) All books, records or files of the Group relating to the Malaysian Assets
including, without limitation any such financial, production, personnel, sales
and customer records (except to the extent any of the foregoing are or relate to
Excluded Assets);




(g) All accounts receivable, trade accounts, notes receivable, book debts and
other debts due or accruing due to the Group relating to the Malaysian Assets
(except to the extent any of the foregoing are or relate to Excluded Assets),
all of which are listed in Schedule J3 hereto;




(h) All claims, choses in action, causes of action and judgments relating to the
Malaysian Assets;




(i) All certifications, franchises, approvals, licenses, orders, registrations,
certificates, and other similar rights of the Group relating to the Malaysian
Assets obtained from any governmental authority or professional or trade
organization and all pending applications therefor relating to the Business;




(j) All customer and supplier lists and all rights of the Group to the telephone
and facsimile numbers relating to the Malaysian Assets and utilized by the Group
in conducting the Business;




(k) All rights of the Group to proceeds of insurance policies to the extent that
such policies cover the alleged or actual damage, destruction or impairment of
the Malaysian Assets (including, but not limited to, bodily injury), which
damage, destruction or impairment occurred on or prior to the Closing Date;




(l) All work in process of the Group relating to the Malaysian Assets and the
Business;




(m) All rights of the Group under any non-compete agreements relating to the
Malaysian Assets and the Business, to the extent assignable without consent of
the other party thereto; and




(n) All rights of the Group in and to the Leased Premises under any Lease for
property located in Malaysia.

 
12

--------------------------------------------------------------------------------

D.            Purchase and Sale of Assets in the United States and Other Assets.
Upon and subject to the terms and conditions hereof, the Group will sell, assign
and transfer to the U.S. Purchaser free and clear of all Liens, other than
Permitted Liens, and the U.S. Purchaser will purchase from the Group as a going
concern, as of and with effect from the opening of business on the Closing Date,
the following assets, wherever such assets are located and whether such assets
are tangible or intangible, and whether or not any of such assets have any value
for accounting purposes or are carried or reflected on or specifically referred
to in Group’s books or financial statements, but specifically excluding the
Excluded Assets, the Canadian Assets, the U.K. Assets, and the Malaysian Assets:
 

(a) All computer and other equipment and accessories and supplies of all kinds
owned by the Group whether located in or on the premises of the Group or
elsewhere (except to the extent any of the foregoing are or relate to Excluded
Assets) including, without limitation, those items listed in Schedule B4;




(b) All right, title and interest of the Group in, to and under the Assumed
Contracts listed in Schedule L4, including the benefit of all unfilled orders
received by the Group;




(c) All prepaid expenses and deposits relating to the Assets;




(d) All inventory listed on Schedule F4;




(e) The benefit of all representations, warranties, guarantees, indemnities,
undertakings, certificates, covenants, agreements and the like and all security
therefore received by the Group on the purchase or other acquisition of any part
of the Assets;




(f) All books, records or files of the Group including, without limitation all
financial, production, personnel, sales and customer records (except to the
extent any of the foregoing are or relate to Excluded Assets);




(g) All cash, term or time deposits owned or held by or for the account of the
Group;




(h) All accounts receivable, trade accounts, notes receivable, book debts and
other debts due or accruing due to the Group (except to the extent any of the
foregoing are or relate to Excluded Assets), all of which are listed in Schedule
J4 hereto;




(i) All claims, choses in action, causes of action and judgments relating to the
Assets;




(j) All certifications, franchises, approvals, licenses, orders, registrations,
certificates, and other similar rights obtained from any governmental authority
or professional or trade organization and all pending applications therefor
relating to the Business;




(k) All customer and supplier lists and all Group rights to the telephone and
facsimile numbers utilized by Group in conducting the Business;




(l) All rights to proceeds of insurance policies to the extent that such
policies cover the alleged or actual damage, destruction or impairment of assets
(including, but not limited to, bodily injury) or other rights described in
Section 2.1 and this Section 2.2, which damage, destruction or impairment
occurred on or prior to the Closing Date;




(m) All work in process of the Group relating to the Business;

 
13

--------------------------------------------------------------------------------

(n) All rights of the Group under any non-compete agreements relating to the
Business, to the extent assignable without consent of the other party thereto;
and




(o) All rights of the Group in and to the Leased Premises under the Leases.




2.3 Excluded Assets. From and after the Closing Date, the Group shall retain all
of its right, title and interest in and to, and there shall be excluded from the
sale, conveyance, assignment or transfer to Purchasers hereunder, and the Assets
shall exclude the following assets and properties:




(a) Life insurance proceeds receivable in respect of the life of any Principal;




(b) Amounts attributable to income or other taxes refundable and all refundable
sales taxes, excise taxes, municipal taxes and like taxes and interest thereon
refundable to the Group in respect of any period ending prior to the Closing
Date;




(c) All notes receivable, or other debts due or accruing due to the Group from
any Principal;




(d) All books and records relating to the Excluded Assets and the charter,
taxpayer and other identification numbers, seals, minute books, unit transfer
records and other documents related to the organization, maintenance and
existence of the Group or its subsidiaries as legal entities (for avoidance of
doubt, Group may retain for archival purposes, copies of all assets described in
Section 2.2(f); provided that the Group’s confidentiality obligations in Section
6.2 shall extend to such assets for as long as such assets are retained);




(e) All of the Group's rights under this Agreement;




(f) All rights, duties and obligations of the Group relating to any and all
employment and consulting agreements of any nature between it and any employee
or consultant (other than any Employment Agreements in the form of Schedule K to
be entered into in connection with this Agreement as set forth on Schedule G);




(g) All insurance policies owned and maintained by the Group and all rights
thereunder other than to the extent specifically referenced in Section 2.2(l)
hereof;




(h) Those specific assets listed in Schedule V; and




(i) All claims of the Group related to the Excluded Assets, whether choate or
inchoate, known or unknown, contingent or non-contingent.

 
14

--------------------------------------------------------------------------------

2.4 Payment of Purchase Price; Earn-Out. Subject to adjustment (if any) pursuant
to the terms of Section 2.6 (Price Adjustment and Payment of Holdback Amount),
Section 2.11 (Setoff of Claims) and any Claims by the Purchasers under the
representations, warranties and covenants set out in this Agreement, the base
consideration (the “Base Purchase Price”) payable by the Purchasers to the Group
for the Assets is $16,600,000. The Base Purchase Price shall be paid as follows:

 

(a) a fixed payment equal to $12,100,000 will be paid at the Time of Closing
(“Closing Payment”); and




(b) the Holdback Amount will be held by the Purchasers, and subject to the terms
of this Agreement, paid on the Holdback Release Date.




(c) Earn-Out.




(i) As additional consideration for the Assets, subject to the terms and
conditions set forth below, the Purchasers will pay to the Group an aggregate
amount, if any (the “Earn-Out Amount” and collectively with the Base Purchase
Price, the “Purchase Price”), of up to $1,500,000, as follows:

 

(A) Up to $500,000 of the Earn-Out Amount shall be payable with respect to each
of the calendar years 2016, 2017 and 2018 in the event that the Business shall
have earned (A) Gross Revenue for such calendar year period of not less than the
Targeted Gross Revenue for such period as set forth on Schedule U, and (B) EBITA
for such calendar year period of not less than the Targeted EBITA for such
period as set forth on such Schedule U.




(B) The Earn-Out Amount for any calendar year period shall be reduced by an
amount equal to the amount, if any, by which the amount equal to the Targeted
Gross Revenue for such period as set forth on Schedule U exceeds the Gross
Revenue for such calendar year period, but not below zero. No Earn-Out Amount
shall be payable unless the Business shall have earned EBITA in an amount equal
to or greater than Targeted EBITA for such period as set forth in Schedule U.
For the avoidance of doubt, the Earn-Out Amount will be calculated on an annual
basis in accordance with the following formula:



Step 1: Does the EBITA for the calendar year in question meet or exceed the
Targeted EBITA for such period? If the answer is “yes”, consider Step 2. If the
answer is “no”, no Earn-Out Amount shall be payable in respect of such calendar
year.


Step 2: Earn-Out Amount = $500,000 + GR - TGR (but where the Earn-Out Amount is
not less than $0 and not more than $500,000)


Where:


“TGR” is the Targeted Gross Revenue for such calendar year “GR” is Gross Revenue
for such calendar year



(ii) Subject to Sections 2.4(c)(iv), 2.4(d), and 2.11, the Earn-Out Amount for
the calendar years 2016, 2017, and 2018 will be paid by the Purchasers no later
than April 15 of the following calendar year, by delivery to the Group by wire
transfer of immediately available funds for an amount in dollars equal to the
Earn-Out Amount for such year.

 
15

--------------------------------------------------------------------------------

(iii) On or before March 1 of the year following the calendar year for which the
Earn-Out Amount is calculated, the Purchasers will deliver to the Group’s
Representative a statement prepared by the Purchasers setting forth and stating
whether any Earn-Out Amount is payable pursuant to this Section 2.4, with
appropriate supporting calculations and supporting documentation (the “Earn-Out
Statement”). After the Earn-Out Statement has been delivered by the Purchasers
to the Group’s Representative, the Group’s Representative may within ten (10)
Business Days after the receipt thereof exercise the right to dispute the
Earn-Out Statement by so notifying the Purchasers in a written statement
specifying the nature and reasons for the Group's Representative’s disagreement
with the Purchasers' determination (an “Earn-Out Dispute Notice”). If no
Earn-Out Dispute Notice is provided, the Earn-Out Amount shall be payable by the
Purchasers pursuant to Section 2.4(c)(ii)) within five (5) Business Days from
the completion of the ten Business Day period referred to above. If an Earn-Out
Dispute Notice is provided within such ten Business Day period, then the portion
of the Earn-Out Amount which is not disputed by the Group’s Representative in
the Earn-Out Dispute Notice shall be payable by the Purchasers pursuant to
Section 2.4(c)(ii)) within five (5) Business Days from receipt of the Earn-Out
Dispute Notice. The portion of the Earn-Out Amount which is disputed by the
Group’s Representative in the Earn-Out Dispute Notice shall be governed by
Section 2.4(d).




(iv) For purposes of this Section 2.4(c):




(A) “Gross Revenue” means the gross revenue of the Business, calculated in
accordance with Schedule U and, otherwise, in accordance with GAAP;




(B) “Net Revenue” means the gross revenue of the Business less any associated
third party costs, including, but not limited to, all support and maintenance
costs, hardware costs, payment processing costs, hosting, software, license or
maintenance royalties, professional services, consultant’s fees, third party
commissions or referral fees, all calculated in accordance with GAAP;




(C) “EBITA” shall mean the income of the Business before interest, amortization
and tax expenses, calculated in accordance with GAAP, excluding all employee
severance and other costs and expenses related to employee terminations or
reductions in force. “EBITA” shall also exclude costs and expenses associated
with the financial reporting and administration functions of the Business, but
shall include, in lieu thereof, a charge for such functions equal to three
percent (3%) of Net Revenue for the applicable calendar year.

 
16

--------------------------------------------------------------------------------

  (d) Procedure For Earn-Out.




(i) During the 15 day period following the Purchasers’ receipt of an Earn-Out
Dispute Notice, the Purchasers and the Group’s Representative shall attempt in
good faith to resolve the disagreement with respect to the Earn-Out Statement
and during the period from the date on which Purchasers deliver the Earn-Out
Statement through such 15 day period the Purchasers will cause the Group’s
Representative to be provided with access at reasonable times, following
reasonable notice, to books and records relevant to sales and expenses of the
Business for the purposes of verifying the Earn-Out Statement. If the Group’s
Representative and the Purchasers are unable to resolve any such disagreement
within such 15 day period, the matter shall be submitted to an independent
accounting firm of national reputation reasonably acceptable to the Purchasers
and the Group’s Representative (an “Independent Firm”). In connection with such
engagement, the parties will each execute, if requested by the Independent Firm,
a reasonable engagement letter including customary indemnities. Promptly after
such engagement of the Independent Firm, the parties will provide the
Independent Firm with a copy of this Agreement, the Earn-Out Statement, and the
Earn-Out Dispute Notice. The Purchasers and the Group’s Representative may each
submit one position statement accompanied by supporting documentation to the
Independent Firm. The Independent Firm will have the authority to request in
writing such additional written submissions from the parties as it deems
appropriate, provided that a copy of any such submission will be provided to the
other party at the same time as it is provided to the Independent Firm. The
parties will not make any additional submission to the Independent Firm except
pursuant to such a written request by the Independent Firm. The parties will not
communicate orally or in written form (or permit any of their Affiliates to
communicate) with the Independent Firm without providing the other party a
reasonable opportunity to participate in such communication with the Independent
Firm (other than with respect to written submissions to the Independent Firm, a
copy of which shall also be provided to the other party). The parties shall use
commercially reasonable efforts to cause the Independent Firm to render its
determination on the matter within thirty (30) days of its submission. Such
determination shall be, for all purposes, conclusive, non-appealable, final and
binding upon all parties to this Agreement. Once such determination is made, any
resolved Earn-Out Amount shall become immediately payable by the Purchasers
pursuant to Section 2.4(c)(ii). The fees and expenses of the Independent Firm
will be borne by the Group, on the one hand, and the Purchasers, on the other
hand, in the same proportion that the dollar amount of disputed items lost by
the Group, on the one hand, or the Purchasers, on the other hand, bears to the
total dollar amount in dispute resolved by the Independent Firm. Each party will
bear the fees, costs and expenses of its own accountants and all of its other
expenses in connection with matters contemplated by this Section 2.4(d).

 
17

--------------------------------------------------------------------------------

(e) The Group acknowledges that the Group may not be entitled to any payment of
the Earn-Out Amount pursuant to Section 2.4(c). With the understanding and
agreement that the Purchasers shall operate the Business and manage the affairs
of the Business from and after the Closing Date in their sole discretion, prior
to December 31, 2018, the Purchasers undertake to the Group that they will:



(i)            not require or do any act the sole or main purpose or effect of
which is to adversely affect the Gross Revenue or the EBITA of the Business; and


(ii)            use good faith business judgment relating to the continued
development, marketing, servicing and contracting with respect to the products
and services provided by the Business; and


(iii)            act fairly and in good faith with regard to the Group’s
interest in the Earn-Out Amount (provided that the Purchasers shall always be
entitled to incorporate a long term perspective in conducting the Business over
the applicable earn-out period in balancing the wide variety of business
decisions facing it from time to time),


unless in the reasonable opinion of the board of directors of the Purchasers,
the continuing of the Business unchanged will result in unreasonable costs or
the Business no longer having a reasonable prospect of achieving profitability,
or a material adverse change in the market or outlook of the Business having
occurred.



2.5 Determination of Amounts; Elections. The Group and the Purchasers covenant
and agree with each other that the Purchase Price shall be allocated among the
Assets as set forth on Schedule N attached hereto. The Group and the Purchasers
agree to cooperate in the filing of such elections under applicable tax codes or
statutes as may be necessary or desirable to give effect to such allocation for
tax purposes. The Group and the Purchasers agree to prepare and file their
respective tax returns in a manner consistent with the aforesaid allocations and
elections. If any party fails to file its tax returns, including IRS Forms 8594,
if applicable, as aforesaid, it shall indemnify and save harmless the other of
them in respect of any additional tax, interest, penalty and legal and/or
accounting costs paid or incurred by the other of them as a result of the
failure to file as aforesaid.




2.6 Base Purchase Price Adjustment and Payment of Holdback Amount.




(a) The Base Purchase Price has been determined on the basis that the Net
Tangible Assets will have a value on the Closing Date equal to the Estimated
NTA, to be calculated consistent with the methodology set out in Schedule M.

 
18

--------------------------------------------------------------------------------

(b) Subject to Section 2.6(g) and Section 2.6(h), within two hundred and seventy
(270) days after the Closing Date the Purchasers shall deliver to the Group’s
Representative the Closing Date Balance Sheet including a statement indicating
the value of the Net Tangible Assets as at the Closing Date (such value being
the “Closing NTA”), prepared in accordance with Schedule M, setting forth (i)
the Closing Date Balance Sheet, along with any required schedules and supporting
documentation, and (ii) the Purchasers’ calculation of the Closing NTA. The
Group’s Representative shall have sixty (60) days following receipt of the
Closing Date Balance Sheet to review the Closing Date Balance Sheet (the
“Review Period”). Each party shall provide to the other party access to the
books and records reasonably related to the preparation of the Closing Date
Balance Sheet and the calculations and information set forth therein, and shall
work cooperatively to verify the information set forth therein. If the Group’s
Representative desires to accept the Purchasers’ calculation of the Closing NTA,
it may do so by delivering written notice of such acceptance to the Purchasers,
and the Closing NTA as calculated by the Purchasers shall be binding on the
parties as of the date of Purchasers’ receipt of such notice of acceptance. If
the Group’s Representative desires to dispute the calculation of the Closing
NTA, or any of the information or calculations set forth therein, it may do so
by delivering written notice of such dispute to the Purchasers prior to the end
of the Review Period. If the Group’s Representative delivers such a notice of
dispute, the parties will work together in good faith to resolve the same for a
period of thirty (30) days (or such longer period as they may agree in writing).
If the Group’s Representative and the Purchasers have not been able to agree
upon a resolution of any dispute within such thirty (30) day (or longer agreed)
period, then any such dispute shall be resolved by an independent accounting
firm (the “Reviewing Accountant”) selected jointly by the Group’s Representative
and the Purchasers. If the parties cannot agree on a Reviewing Accountant within
10 days, they shall each appoint an accountant, and those appointed accountants
will, within 10 days thereafter, select a third accountant to act as the
Reviewing Accountant. The Reviewing Accountant shall be instructed to resolve
any matters in dispute as promptly as practicable, but in no event more than
thirty (30) days after submission. The fees of the Reviewing Accountant will be
borne equally by the Group (on the one hand) and the Purchasers (on the other
hand). The determination of the dispute by the Reviewing Accountant shall be
resolved in writing fully, finally and exclusively by the Reviewing Accountant
and shall be final and binding on the parties hereto upon receipt of such
written determination. The final determination of the Closing NTA shall be
deemed to have occurred on the applicable of (x) the date of receipt by
Purchasers of a notice of acceptance from the Group, (y) the date of the
resolution by the parties of any disputes with respect to the Closing NTA (as
such resolution is evidenced in a writing), or (z) the date of receipt by the
parties of the written determination of the Reviewing Accountant, and the date
of such determination shall be the Holdback Release Date, if such date is more
than eighteen (18) months after the Closing Date.

 

(c) If the Closing Date Balance Sheet shows the Closing NTA to be equal to or
greater than the Estimated NTA (any excess being the “Excess”), then on the
Holdback Release Date, the Group shall be entitled to require and receive
release of the Holdback Amount from the Purchasers, and the Purchasers shall pay
to the Group the Holdback Amount plus the amount of the Excess, and the Base
Purchase Price will be increased by the amount of the Excess.

 
19

--------------------------------------------------------------------------------

(d) If the Closing Date Balance Sheet shows the Closing NTA is less than the
Estimated NTA (the amount of the difference, expressed as a positive number,
being the “Shortfall”) and the Shortfall is less than the Holdback Amount, then
on the Holdback Release Date, the Purchasers shall pay to the Group the Holdback
Amount less the Shortfall, and the Base Purchase Price will be reduced by the
Shortfall.




(e) If the Closing Date Balance Sheet shows the Shortfall is equal to or greater
than the Holdback Amount, then on the Holdback Release Date, the Purchasers
shall be entitled to retain the entire Holdback Amount, and the Group shall pay
to the Purchasers the full amount of the Shortfall less the Holdback Amount, and
the Base Purchase Price will be reduced by the Shortfall.




(f) Notwithstanding Sections 2.6(c) and (d) and subject to Section 2.11, the
Purchasers shall be entitled to withhold from any payment of the Holdback Amount
an amount in respect of any Claim of the Purchasers under the representations
and warranties of the Group and Warrantor or any of the indemnities contained in
this Agreement.




(g) The Group shall make a one-time cash payment of three hundred thousand
United States Dollars ($300,000) to the Purchasers on such date that is three
(3) Business Days after the Closing Date (“Preliminary NTA Payment”).




(h) Notwithstanding the process described in Sections 2.6(a) through 2.6(e),
within ninety (90) days from the Closing Date, the Purchasers shall deliver to
the Group’s Representative a preliminary version of the Closing Date Balance
Sheet (the “Preliminary Closing Date Balance Sheet”) including a statement
indicating the preliminary value of the Closing NTA (“Preliminary Closing NTA”),
prepared in accordance with Schedule M, setting forth (i) the Closing Date
Balance Sheet, along with any required schedules and supporting documentation,
and (ii) the Purchasers’ calculation of the Preliminary Closing NTA. For greater
certainty, the Preliminary NTA Payment shall be counted as a Tangible Asset for
the purposes of determining the Preliminary Closing NTA and the Closing NTA. The
procedures and timelines set forth in Section 2.6(b) with respect to the final
determination of the Closing NTA in connection with the Closing Date Balance
Sheet shall apply with respect to the determination of the Preliminary Closing
NTA in connection with the Preliminary Closing Date Balance Sheet. If the agreed
or determined Preliminary Closing NTA indicates that there is an Excess, such
Excess shall be paid to the Group by the Purchasers on the date that is one
hundred and twenty (120) days after the Closing Date or, if later, five (5)
Business Days after the agreement or determination of the Preliminary Closing
NTA (or if not a Business Day, the next following Business Day) as a preliminary
payment in respect of the Net Tangible Assets (the “Preliminary Excess
Payment”). If the agreed or determined Preliminary Closing NTA indicates that
there is a Shortfall, such Shortfall shall be paid to the Purchasers by the
Group on the date that is one hundred and twenty (120) days after the Closing
Date or, if later, five (5) Business Days after the agreement or determination
of the Preliminary Closing NTA (or if not a Business Day, the next following
Business Day) as a preliminary payment in respect of the Net Tangible Assets
(the “Preliminary Shortfall Payment”). For greater certainty, the Preliminary
Excess Payment or Preliminary Shortfall Payment shall, as applicable, be
commensurately reduce any payment of Shortfall or Excess that is ultimately
determined to be payable in accordance with the finally determined Closing Date
Balance Sheet in accordance with Sections 2.6(a) through 2.6(e).

 
20

--------------------------------------------------------------------------------

2.7 Assumption of Certain Obligations, Commitments and Liabilities.




(a) Except as otherwise expressly provided herein, the Purchasers will assume,
discharge and perform only those obligations, commitments and liabilities of the
Group under the Assumed Contracts to the extent arising after the Closing Date,
including, without limitation, obligations under warranties made in the Assumed
Contracts, except that the Purchasers shall not assume or agree to pay,
discharge or perform any liabilities or obligations (x) arising out of any
breach or default (including for this purpose any event which, with notice or
lapse of time or both, would constitute such a breach or default by the Group of
any provision of any Assumed Contract, including liabilities or obligations
arising out of the Group’s failure to perform any Assumed Contract in accordance
with its terms prior to the Closing Date, but excluding for this purpose (i) any
third party requests for corrections or services made in the ordinary course of
business under software performance or service warranties included in any
Assumed Contract and (ii) service or performance obligations of the Group
arising in the ordinary course of business under any Assumed Contract (and not
as a result of any breach of an Assumed Contract) where such obligation remains
to be performed as of the Closing Date, (y) owed to a related party of the
Group, or (z) that relates to any indemnity, defense or hold harmless provision
or agreement for occurrences prior to the Closing Date.




(b) Effective as of the Closing Date, and other than as expressly set forth in
Section 2.7(a), the Purchaser will assume, discharge and perform the Tangible
Liabilities and no other liabilities of the Group of any nature.




(c) Except as provided in Sections 2.7(a) and 2.7(b), the Purchasers shall only
be responsible for liabilities, commitments and obligations arising out of or
based upon the Purchasers’ ownership and operation of the Assets from and after
the Closing Date.




2.8 Obligations, Commitments and Liabilities Not Assumed. All liabilities,
commitments or obligations (known or unknown, contingent or absolute and whether
or not determinable as of the Closing Date) not expressly assumed by the
Purchasers hereunder are being retained solely by the Group (the “Retained
Liabilities”), who shall remain solely liable therefor unconditionally and
without right of set-off. The Group hereby irrevocably and unconditionally
waives and releases the Purchasers from all Retained Liabilities, including any
Retained Liabilities created by statute or common law. Except as otherwise
expressly provided herein, the Purchasers do not assume and will not be liable
for any obligations, commitments or liabilities of the Group whatsoever
including, without limiting the generality of the foregoing:

 
21

--------------------------------------------------------------------------------

(a) Any liability for taxes of the Group of any nature and any tax payable with
respect to the Business or the Assets for any tax period or portion thereof
ending on or prior to the Time of Closing and any taxes payable with respect to
any business, assets, properties, or operations of Group other than the
Business, for any taxable period;




(b) Any indebtedness, liability or obligation of the Group owing to its bankers,
its shareholders or any other lender to the Group;




(c) Any obligations of the Group in respect of policies of insurance on the life
of any Principal;




(d) Any Claims arising out of the conduct of the Business by the Group prior to
the Time of Closing;




(e) Any liability or obligation with respect to employment or consulting
agreements of any nature and compensation or employee benefits of any nature
owed to any employees, former employees, agents or independent contractors of
the Group, whether or not employed by the Purchasers after the Closing Date,
that (i) arises out of or relates to the employment/independent contractor or
service provider/independent contractor relationship between the Group and any
such individuals, (ii) arises out of or relates to any Benefit Plan or (iii)
arises out of or relates to events or conditions occurring on or before the
Closing Date;




(f) Any liability or obligation arising out of or relating to any Benefit Plan,
any other compensation or benefit arrangement sponsored by or contributed to by
the Group at any time, or any benefit plan sponsored by or contributed to at any
time by any person (A) that is a shareholder of a controlled group (determined
for purposes of Section 4001(a)(14) of ERISA) which includes the Group or (B)
that is a shareholder of a group of persons which includes the Group that is
treated as a "single employer" under Section 414 of the Code (an “ERISA
Affiliate”), including, but not limited to, any liability arising under ERISA or
the Code;




(g) Any liability or obligation of the Group or the Warrantor existing as a
result of any act, failure to act or other state of facts or occurrence which
constitutes a breach or violation of the Group’s representations, warranties and
covenants contained in this Agreement or any other document executed or
delivered in connection herewith;




(h) Any liability under applicable bulk transfer laws, or similar statutes, laws
or regulations, including, without limitation, state or local tax laws or
creditor related laws, arising as a result of the transactions contemplated by
this Agreement;




(i) Any liabilities or obligations arising out of or relating to the ownership
or operation of the Group’s assets or facilities prior to the Closing Date,
including land, property, and buildings;

 
22

--------------------------------------------------------------------------------

(j) Any obligation arising under any contract or agreement that is not an
Assumed Contract; and




(k) Any liabilities arising under the Workers Adjustment and Retraining Act
(“WARN”) for the Group effectuating in the past, now or in the future a “plant
closing” or a “mass layoff”, as such terms are defined under the WARN, at any
site of employment, facility or operating unit.




2.9 Consents of Third Parties. Nothing in this Agreement shall be construed as
an attempt to assign any contract, agreement, permit, franchise, certification,
approval, license, order, registration, certificate or claim included in the
Assets which is by its terms or by law nonassignable without the consent of the
other party or parties thereto (the “Assignment Exception Contracts”), including
those agreements listed in Schedule 2.9 hereto, unless such consent shall have
been given, or as to which all the remedies for the enforcement thereof enjoyed
by the Group would, as a matter of law, pass to the applicable Purchaser as an
incident of the assignments provided for by this Agreement. In order, however,
to provide the applicable Purchaser with full realization and value of every
Assignment Exception Contract, the Group agrees that on and after the Closing
Date, it will, at the request and under the direction of the applicable
Purchaser, in the name of the Group or otherwise as the applicable Purchaser
shall specify, take all commercially reasonable actions (including, without
limitation, the appointment of the applicable Purchaser as a subcontractor to
the Group) and do or cause to be taken all such commercially reasonable actions
as shall in the reasonable opinion of the applicable Purchaser or its counsel be
necessary or proper (a) to provide to the applicable Purchaser the material
benefits of any and all Assignment Exception Contracts for their respective
terms (or any right or benefit arising thereunder, including the enforcement for
the benefit of the applicable Purchaser of rights of the Group against a third
party thereunder), (b) to assure that the rights of the Group under the
Assignment Exception Contracts shall be preserved for the benefit of the
applicable Purchaser and (c) to facilitate receipt of the consideration to be
received by the Group in and under every Assignment Exception Contract, which
consideration shall be held in trust for the benefit of, and shall be delivered
to, the applicable Purchaser. When a consent or approval for the sale,
assignment, assumption, transfer, conveyance and delivery of an Assignment
Exception Contract is obtained, the Group shall promptly assign, transfer,
convey and deliver such Assignment Exception Contract to the applicable
Purchaser, and the applicable Purchaser shall assume the obligations under such
Assignment Contract to the applicable Purchaser from and after the Closing Date
pursuant to an assignment and assumption agreement. Nothing in this Section 2.9
shall in any way diminish the Group’s obligations hereunder to obtain consents
and approvals and to take all such other actions as are necessary to enable the
Group to convey or assign all of the Group’s rights and interests in the Assumed
Contracts to the Purchasers. With respect to those Assignment Exception
Contracts listed in Schedule 2.9, the Group agrees to use commercially
reasonable efforts to obtain such consents within eighteen (18) months of the
date of this Agreement, on and subject to the terms set forth in such Schedule
2.9.




2.10 Closing. The sale and purchase of the Assets shall be completed at the Time
of Closing at the office of the Jonas Canada and may be consummated by exchange
of electronic or facsimile copies of documents. All acts and proceedings to be
taken and all documents to be executed and delivered by the parties at the Time
of Closing shall be deemed to have been taken and executed simultaneously, and,
except as permitted hereunder, no acts or proceedings shall be deemed taken nor
any documents executed or delivered until all have been taken, executed and
delivered.

 
23

--------------------------------------------------------------------------------

2.11 Setoff of Claims.




(a) In addition to any other rights that the Purchasers may have pursuant to
this Agreement, the Purchasers will have the right but not the obligation,
subject to the terms and conditions of Section 2.4 and this Section 2.11, to
withhold from the Holdback Amount, the Excess, and any Earn-Out Amount, if any,
an amount equal to the amount of any asserted yet unresolved Claims and to set
off such withheld amount against amounts for which the Purchasers have not been
fully paid or compensated in respect of such Claims and for which Claims the
Purchasers are otherwise entitled to be indemnified by the Group or Warrantor
under this Agreement.




(b) If, prior to a payment date for any of the Holdback Amount, the Excess, or
any Earn-Out Amount, if any, such a Claim has not been finally determined, then
if the Purchasers believes that it has a bona fide and reasonable basis for
asserting such Claim, the Purchasers may, by providing written notice to the
Group, withhold from the applicable payment to be made in relation to any of the
Holdback Amount, the Excess, or any Earn-Out Amount, if any, the reasonably
anticipated amount of such Claim pending resolution of such Claim. Such notice
shall include the amount to be withheld and the basis for such action.




(c) If (and when) such a Claim is finally determined to be a Claim for which the
Group or Warrantor must indemnify the Purchasers, the amount of such finally
determined Claim shall be withheld from, and shall setoff and reduce (in each
case to the extent then outstanding), the amounts due in relation to the
Holdback Amount, the Excess, or any Earn-Out Amount, if any. If all or any
portion of any such Claims remain to be paid by the Group or Warrantor after
giving effect to this Section 2.11(c), they shall be paid by the Group or
Warrantor, as applicable.




(d) If (and when) such a Claim is finally determined to be a Claim for which the
Group or Warrantor are not obligated to indemnify the Purchaser, then, if the
payment date in respect of the Holdback Amount, the Excess, or any Earn-out
Amount, if any, as applicable, with respect to such Claim has then passed, the
amount that was withheld in respect of such payment(s) shall promptly, and in
any event within five (5) Business Days, be paid to the Group or Warrantor, as
applicable.



3.
REPRESENTATIONS AND WARRANTIES




3.1 Group and Warrantor’s Representations and Warranties. Knowing that
the Purchasers rely thereon, PSMS Seller, SMI Seller, Canadian Seller, and the
Warrantor, jointly and severally, represent and warrant to the Purchasers as of
the Closing Date (unless another date is specifically set forth in a
representation or warranty, in which case the representation or warranty shall
be as of that date), as follows:

 
24

--------------------------------------------------------------------------------

(a) Corporate. The PSMS Seller is a corporation duly incorporated, organized
and subsisting under the laws of the State of Delaware with the power to own its
assets and to carry on its business and, except where the failure to do so would
not have a Material Adverse Effect, has made all necessary filings under all
applicable corporate, securities and taxation laws or any other laws to which
the PSMS Seller is subject. The SMI Seller is a limited liability company duly
organized and subsisting under the laws of the state of Delaware, with the power
to own its assets and to carry on its business and, except where the failure to
do so would not have a Material Adverse Effect, has made all necessary filings
under all applicable corporate, securities and taxation laws or any other laws
to which the SMI Seller is subject. The Canadian Seller is an unlimited
liability company duly organized and subsisting under the laws of the Province
of Nova Scotia with the power to own its assets and to carry on its business
and, except where the failure to do so would not have a Material Adverse Effect,
has made all necessary filings under all applicable corporate, securities and
taxation laws or any other laws to which the Canadian Seller is subject. Each
member of the Group is in good standing in its jurisdiction of organization.
Each member of the Group is duly registered or qualified to carry on business in
all jurisdictions in which it is required to so register or qualify as a result
of the conduct of its business or the ownership of its property or assets,
except where the failure to do so would not have a Material Adverse Effect. A
complete and correct description of the issued and outstanding equity interests
of the Group is set forth in Section 3.1(a) of the Disclosure Schedule. The
Warrantor is the direct beneficial and registered owner of all the equity
interests of the PSMS Seller, the PSMS Seller is the sole member of the SMI
Seller, and the SMI Seller is the direct beneficial and registered owner of all
the equity interests of each of the Canadian Seller, all as set out in Section
3.1(a) of Schedule D.

 

(b) Authority. Each member of the Group and the Warrantor has good and
sufficient power, authority and right to enter into and deliver this Agreement
and the Group has the power, authority and right to transfer the legal and
beneficial title and ownership of the Assets to the Purchasers free and clear of
all Liens, other than Permitted Liens, and the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated under this Agreement have been duly and validly authorized and
approved by all necessary action on the part of the Group and the Warrantor. To
the knowledge of the Group and the Warrantor, no approval, order, consent or
filing with any governmental authority (including any regulatory authority and
agency) is required on the part of the Group or the Warrantor in connection with
the execution, delivery and performance of this Agreement, other than filings
not required to be made prior to the Closing Date.

 

(c) Binding Agreement. This Agreement and all other agreements, in
connection with this Agreement to be executed by the Group and the Warrantor
constitute valid and legally binding obligations of the Group and the Warrantor,
as applicable, enforceable against each member of the Group or Warrantor, as the
case may be, in accordance with their terms subject to applicable bankruptcy,
reorganization or insolvency and similar laws and to equitable remedies being
always in the discretion of a court.

 
25

--------------------------------------------------------------------------------

(d) No Options. There is no contract, option or any other right of another
binding upon the Group or which at any time in the future may become binding
upon the Group to sell, transfer, assign, pledge, charge, mortgage or in any
other way dispose of or encumber the Assets other than pursuant to the
provisions of this Agreement.




(e) No Conflict. Neither the entering into nor the delivery of this Agreement
nor the completion of the transactions contemplated hereby by the Group or the
Warrantor will conflict with, result in the violation of or default under (with
or without notice or lapse of time or both), or give rise to a right of
termination, cancellation or acceleration of any obligation to repay or loss of
any benefit under:




(i) any of the provisions of the organizational documents of the Group,




(ii) except for the Assignment Exception Contracts, any agreement or other
instrument to which the Group or the Warrantor is a party or by which the Group
or the Warrantor is bound, or




(iii) any law, rule or regulation applicable to the Group or the Warrantor.




(f) Books and Records. The books and records of the Group are true and
correct and present fairly and disclose in all material respects the financial
position of the Group and all material financial transactions and legal and
company proceedings of the Group have been accurately recorded in such books and
records.




(g) Financial Statements.




(i) Latest Annual Financials. The financial statements of the Group
consisting of the Balance Sheet as of the Balance Sheet Date and statements of
income, and changes in financial position for the period ended on the Balance
Sheet Date (hereinafter collectively referred to as the “Financial Statements”),
copies of which are attached hereto as Schedule A:




(A) Are in accordance with the books and accounts of the Group as at and for the
period ended on the Balance Sheet Date,




(B) Are true and correct and present fairly the financial position of the Group
as at and for the period ended on the Balance Sheet Date,




(C) Have been prepared in a manner consistent with GAAP, consistently applied,
other than as set forth in Section 3.1 (g)(i)(C) of Schedule D, including the
absence of notes required to be provided under GAAP (and provided further that
any matters for which notes would be required under GAAP would not create or
result in a Material Adverse Effect); and

 
26

--------------------------------------------------------------------------------

(D)
Present fairly all of the assets and liabilities of the Group as at and for the
period ended on the Balance Sheet Date.




(ii) Interim Financials. The financial statements of the Group for the
six months ended on the Interim Date, a copy of which is attached hereto as
Schedule O:




(A) Are in accordance with the books and accounts of the Group, as at and for
the period ended on the Interim Date;




(B) Are true and correct and present fairly the financial position of the Group,
as at and for the period ended on the Interim Date;




(C) Have been prepared in a manner consistent with GAAP, consistently applied,
other than as set forth in Section 3.1 (g)(i)(C) of Schedule D, including the
absence of notes required to be provided under GAAP (and provided further that
any matters for which notes would be required under GAAP would not create or
result in a Material Adverse Effect); and




(D) Present fairly all of the assets and liabilities of the Group, as at and for
the period ended on the Interim Date.




(h) Financial Position. Since the Interim Date and as of the Closing Date: (i)
the Business has been carried on in its usual and ordinary course and the Group
has not entered into any transaction (including any transfer or sale of assets)
out of the usual and ordinary course of the Business; (ii) there has been no
Material Adverse Effect; (iii) no single capital expenditure in excess of
$10,000 or capital expenditures in the aggregate in excess of $50,000 have been
made or authorized by the Group; (iv) the Group has not materially changed its
price lists, manner of pricing or billing, or the credit lines it makes
available to customers; and (v) the Group has no outstanding liabilities except
trade debts incurred in the usual and ordinary course of business and shown on
the list of payables set out in Schedule I. The Group has no outstanding
guaranties or endorsements (other than endorsements of notes, bills and checks
presented to banks for collection or deposit in the ordinary course of business)
of any nature.




(i) Intellectual Property.

 
27

--------------------------------------------------------------------------------

(i) Owned Intellectual Property. Other than the Licensed Technology, and except
as set forth in Section 3.1(i) of Schedule D, the Group owns and has exclusive
and good title to all of the intellectual property (which for purposes of this
clause (i) and subsections 3.1(l) and (p) includes the Software and related
training materials) that is used or has been used in the past five years prior
to the Closing Date by the Group in the Business. Schedule C sets forth a full,
complete and true list of all patents, trade-marks, registered copyrights, trade
names and service marks, and any applications therefor included in the
Intellectual Property, and specifies the jurisdictions in which such
Intellectual Property has been issued or registered or in which an application
for such issuance and registration has been filed, including the respective
registration or application numbers and the names of all registered owners,
together with a list of all of the Group's currently marketed software products
and an indication as to which, if any, of such software products have been
registered for copyright protection with the United States, Canada or other
relevant copyright office and any foreign offices and by whom such items have
been registered. Other than the Licensed Technology, the Group owns all right,
title and interest in and to (free and clear of any Liens, other than Permitted
Liens) the Intellectual Property, and has the right (and except as set forth in
Section 3.1(i) of Schedule D, is not contractually obligated to pay any
compensation, royalty or fee to any third party in respect thereof) to the use
thereof or the material covered thereby in connection with the services or
products in respect of which the Intellectual Property is being used. Group has
taken commercially reasonable measures to protect its Intellectual Property. The
Intellectual Property is in full force and effect and has not been used or
enforced, or failed to be used or enforced, in a manner that would result in its
abandonment, cancellation or unenforceability. To the extent any of the
Intellectual Property has been registered, such registration is active and not
subject to any claim, dispute or other controversy. The Intellectual Property,
together with the Licensed Technology, collectively constitutes all of the
intellectual property necessary to enable the Group to distribute the current
products offered by the Group in the Business. The Group has not transferred
ownership of the Intellectual Property to any other person. To the Group’s
knowledge, there is no and has not been any unauthorized use, infringement or
misappropriation of any of the Intellectual Property by any person, former
employee or other third party. The Group has not brought a proceeding alleging
infringement of the Intellectual Property or breach of any license or agreement
involving the Intellectual Property against any third party

 

(ii) Licensed Technology. Section 3.1(i)(ii) of the Schedule D lists all
third party software and any other technology and technical information (other
than the Third Party Programs referred to in Section 3.1(j)(iv)) licensed to the
Group by third parties other than commercially available software having a
one-time or annual license price of less than $50,000 per program (such
material, together with the Third Party Programs, the “Licensed Technology”).
The Group is using or holding the Licensed Technology with the consent of a
license from the owner of such Licensed Technology pursuant to an Assumed
Contract. The Group has, and except as set forth in Section 3.1(i)(ii) of
Schedule D, as a result of the transactions contemplated hereby, Jonas Canada
will have, the right to use, pursuant to valid licenses, all Licensed
Technology, including in the creation, modification, compilation, operation or
support of the Software.

 
28

--------------------------------------------------------------------------------

(j) Software.




(i) Developers. The individuals and contracting entities (the
“Developers”) listed in Section 3.1(j)(i) of Schedule D represent those persons
or entities who have been engaged in writing the Software during the seven (7)
years prior to the Closing Date;




(ii) Status of Developers. Except as disclosed in Section 3.1(j) (ii) of
Schedule D, all Developers, at the time they wrote the Software, were either
full-time employees of the Group employed as software programmers, or they were
contractors who assigned their intellectual property rights in the Software to
the Group pursuant to written agreements.




(iii) Government Funding. No government funding, facilities of a
university, college or other educational institution or research centre or
funding from third parties (other than affiliates of the Group) was used in the
development of the Software, other than the Third Party Programs;




(iv) Third Party Software. Except for the third party software (“Third
Party Programs”) listed in Section 3.1(j) (iv) of Schedule D, the Software
neither contains nor embodies nor uses nor requires any third party software,
including development tools and utilities, and the Software, together with the
Third Party Programs, contains all materials necessary for the continued
maintenance and development of the Software as presently maintained and
developed by the Group. Except as disclosed in Section 3.1(j)(iv) of
the Schedule D, no Open Source Material was or is used in, incorporated
into, integrated or bundled with any of the Software. To the extent that Open
Source Material was or is used in, incorporated into, integrated or bundled with
any of the Software, none of such Open Source Material is compiled together
with, or is otherwise used by or incorporated into the Software in a manner that
would require any portion of the Software to be (A) disclosed or distributed in
source code form, (B) licensed for the purpose of making derivative works or (C)
be redistributable at no charge;




(v) Third Party Licenses. Copies of all the license, distribution
and maintenance agreements for the Third Party Programs have been provided by
the Group to the Purchasers, except in respect of Third Party Programs that are
shrink-wrapped, click-wrapped or downloaded software and that are purchased
off-the-shelf by the Group in order to be passed through to the Group’s
customers or to be used by the Group, and such license and distribution
agreements give the Group the right to grant unlimited run-time licenses of the
respective Third Party Program to the customers of the Group for the royalties
set out in Section 3.1(j)(v) of Schedule D;

 
29

--------------------------------------------------------------------------------

(vi) Object Code. Only object code versions of the Software have been
provided to those licensee customers of the Software listed in Section
3.1(j)(vi) of Schedule D, and except as identified in Section 3.1(j)(vi) of
Schedule D, no person except for such licensees have been provided with a copy
of the object code of the Software;




(vii) Source Code. Except as disclosed in Section 3.1(j) (vii) of Schedule D,
the source code for the Software has not been delivered or made available to any
person and the Group has not agreed to or undertaken to or in any other way
promised to provide such source code to any person. Except as disclosed in
Section 3.1(j) (vii) of Schedule D, the source code is currently stored only in
the Leased Premises. The sale of the Assets of the Group resulting from the
transactions contemplated by this Agreement will not entitle any customer to
obtain a copy of the source code for the Software, nor will it result in any
third party being granted any right with respect to the Software or the
Intellectual Property;




(viii) Customer Licenses and Other Agreements. Schedule L includes all of
the licenses, maintenance or support agreements, development contracts and all
other agreements, whether written or oral (other than proposals or request for
proposals which are referred to in such agreements) between the Group and
licensees of the Software, copies of each of which have been made available to
the Purchasers. Except as noted in Section 3.1(j)(viii) of Schedule D, all
licensees of the Software have licenses which are:




(A) transferable and assignable by the Group without prior approval or consent
of the other party to such contract




(B) non-exclusive; and




(C) except for licenses containing modules designed for multi-property
management, are single-site licenses or are SaaS subscriptions to use only
object code versions of the Software;




(ix) Customer Support Agreements. With respect to the support and maintenance
agreements between the Group and users of the Software, except as noted in
Section 3.1(j)(ix) of Schedule D, (A) support and maintenance fees are owed by
Customer on an annual basis and the payment of which is required for
continuation of the license to use the Software, and (B)      the Group has not
agreed with any user to limit future increases in maintenance fees (C) the Group
has not billed or invoiced for support, maintenance, or hosting (or any other
recurring) services for a period that is greater than one year in advance;

 

(x) Software Defects. Except as listed in Section 3.1(j)(x) of Schedule D, to
the knowledge of Group, as of June 30, 2015 (A) there are no problems or defects
in the Software in the Software including bugs, logic errors or failures of the
Software to operate as described in their related documentation or
specifications, and (B) except for such disclosed problems or defects, the
Software operates in accordance with its documentation and specification. Except
as listed in Section 3.1(j)(x) of Schedule D, the Group has no knowledge of any
actual or threatened claims for warranty services in connection with the Assumed
Contracts that would involve costs to provide such services in excess of $20,000
in the aggregate for all Assumed Contracts;

 
30

--------------------------------------------------------------------------------

(xi) Development Plans. Section 3.1(j)(xi) of Schedule D accurately
describes the current development plans for the Software;




(xii) Disabling Devices. Except as listed in Section 3.1(j)(xii) Schedule D,
the Software does not contain any disabling mechanisms or protection features
which are designed to disrupt or prevent the use of the Software (including time
locks, or computer viruses where such viruses are intentionally inserted by the
Group);




(xiii) Distributors. Except as listed in Section 3.1(j)(xiii) of Schedule D,
there are no distributors, joint venturers, partners, sales agents,
representatives or any other persons, including VARs, OEMs or resellers, who
have rights to market, distribute or license the Software. No entity listed on
Section 3.1(j) (xiii) of Schedule D has been guaranteed pricing for the
Software. No entity listed in Section 3.1(j)(xiii) of Schedule D, and no entity
that previously had rights to distribute the Software, has or had exclusive
rights to do so in any geographic, product or customer market;




(xiv) Regulatory Approvals. To the knowledge of the Group, the Group
has obtained all applicable government, regulatory, technical and similar
approvals in all jurisdictions where the Software is sold or may otherwise be
required;




(xv) Patent Fee Payments. All maintenance and annual fees currently due
have been fully paid and all fees paid during prosecution and after issuance of
any patent comprising or relating to such item have been paid on time in the
correct entity status amounts;




(xvi) PCI Compliant. To the extent the Software constitutes a
payment application pursuant to the Payment Card Industry Security Standards
Counsel, the Software has been and is currently PA-DSS validated as described in
Section 3.1(j)(xvi) of Schedule D;

 
31

--------------------------------------------------------------------------------

(xvii) No Breach. Except as set forth in Section 3.1(j)(xvii) of Schedule D,
the Group is not in material breach of any license, sublicense or other
agreement relating to the Intellectual Property or Licensed Technology. Neither
the execution, delivery or performance of this Agreement nor the consummation of
the transactions contemplated hereby will contravene, conflict with, or result
in any limitation on the Purchaser’s right to own or use any Intellectual
Property, including any Licensed Technology or Third Party Programs. Neither the
Group nor any of its products is infringing, misappropriating or making unlawful
use of any Intellectual Property owned by any third party. Except as set forth
in Section 3.1(j)(xvii) of Schedule D, the Group has not in the past five (5)
years received any notice of any actual, alleged, possible or potential
infringement, misappropriation or unlawful use by the Group or any of its
products of any Intellectual Property owned by any third party. There are no
proceedings pending or, to the Group’s knowledge, threatened that allege a claim
of infringement of any patents, copyrights or trademarks, or violation of any
trade secret or other proprietary right of any third party by the Group or any
of its products. There is no proceeding pending or, to the Group’s knowledge,
threatened, nor has any claim or demand been made to the Group in writing that
challenges the legality, validity, enforceability or ownership of any item of
the Intellectual Property.

 

(xviii) Sufficiency of Licenses. Except as disclosed in Section 3.1(j)(xviii)
of Schedule D, the Business has all of the licenses required to run the
Business as currently conducted and each such license is fully assignable and
transferable to Purchaser as an Assumed Contract.




(k) Third Party and Customer Contracts. The Assumed Contracts listed in Schedule
L are the only contracts and agreements, whether written or oral, by which the
Group is bound relating to the Assets or the Business (except for Assumed
Contracts entered into by the Group after June 30, 2015 in the ordinary course
of business pursuant to agreements (or amendments or addenda to agreements) that
are substantially similar to the Group’s standard form of agreement, or which
are substantially similar in all material respects to those made in the ordinary
course of business by Group) . The unfilled orders listed in Schedule L are the
only obligations owing by the Group to end users of the Software in respect of
prepaid but unutilized training and support services of the Group, except for
such obligations entered into by Group in the ordinary course of business after
June 30, 2015. Except as disclosed in Section 3.1(k) of Schedule D, the Assumed
Contracts represent in each case the entire agreement of the Group and the
respective parties to such contracts with respect to the subject matter thereof.
Except as set forth in Section 3.1(k) of Schedule D, The Group is not in default
or breach of any Assumed Contract, and to the Group’s knowledge, except as set
forth in Section 3.1(k) of Schedule D, the other parties to the Assumed
Contracts are not in breach or default of their respective obligations under the
Assumed Contracts and, to the knowledge of the Group, there exists no condition
(other than payments due in the normal course of business, event or act that,
with the giving of notice or lapse of time or both, would constitute a default
or breach. Except as set forth in Section 3.1(k) of Schedule D, the Group has
performed all obligations required to be performed by it under the Assumed
Contracts as of the date hereof. To the Group’s knowledge, no customer of the
Group has indicated an intent to make any warranty claims in respect of the
Software or to terminate any Assumed Contract. The Group has made no commitments
to release or develop any updates, versions or releases of the Software except
as may be explicitly provided in the Assumed Contracts. Except as disclosed in
Section 3.1(k) of Schedule D, no Assumed Contract limits the freedom of the
Group to compete in any line of business or any geographic area, or to acquire
goods or services from any supplier, or establish the prices at which it may
sell any goods or services. Schedule L provides a complete and correct list of
the ten (10) largest suppliers to the Group (in terms of the Group’s purchases
from such suppliers during the two (2) most recently completed fiscal years) of
key materials and services and commodities, exclusive of utility services. In
the last twelve (12) months, no such supplier has cancelled or otherwise
terminated or adversely modified, or threatened to cancel or terminate or
adversely modify, its relationship with the Group. The Group has received no
written notice and has no knowledge that any such supplier intends to cancel or
otherwise adversely modify its relationship with the Group.

 
32

--------------------------------------------------------------------------------

(l) Infringement. The Intellectual Property does not infringe upon or violate
any intellectual property right, including copyrights, patents, trade secrets or
other proprietary rights, of any third party, nor has the Group received written
notice from any person claiming that the Intellectual Property infringes any
third party’s intellectual property rights. Except as disclosed in the Section
3.1(l) of Schedule D, the Group has not entered into any agreement to indemnify
any other person against any charge of infringement of any of the Intellectual
Property.




(m) Non-Disclosure. The Group has taken reasonable steps required to protect
the Group’s rights in confidential information and trade secrets. Section 3.1(m)
of Schedule D lists each current and former employee of and consultant to the
Group during the past 7 years, and identifies who has signed a proprietary
rights or confidentiality agreement in the Group's standard form as certified by
the Group and delivered to the Purchasers and there are no breaches of any of
such proprietary rights or confidentiality agreements by the Group, and to the
Group’s knowledge, by the other parties thereto. To the Group’s knowledge, the
employment by the Group of any of such employees does not violate any
non-disclosure or non-competition agreement between an employee and a third
party.




(n) Litigation. Except as set forth in Section 3.1(n) of Schedule D, there are
no actions, suits, claims in progress or proceedings (whether or not purportedly
on behalf of the Group) pending, or, to the knowledge of the Group or Warrantor,
threatened, against, the Group, the Intellectual Property, the Business or the
Assets, or before or by any federal, provincial, municipal or other governmental
court, department, commission, board, bureau, agency or instrumentality,
domestic or foreign, except such actions, suits or proceedings as are disclosed
in Section 3.1(n) of Schedule D. To the Group’s knowledge, there are no
existing reasonable grounds on which any such action, suit, Claims or proceeding
could be commenced with any reasonable likelihood of success. There is no
judgment, decree, injunction, rule or order of any court, governmental authority
or arbitrator outstanding against the Group or applicable to the Assets or the
Business.

 
33

--------------------------------------------------------------------------------

(o) Orders. To the Group’s knowledge, there are no outstanding orders, notices
or similar requirements relating to the Group, the Business or the Assets issued
by any building, environmental, fire, health, labour or police authorities or
from any other federal, state or municipal authority including, without
limitation, occupational health and safety authorities, and there are no matters
under discussion with any such authorities relating to orders, notices or
similar requirements.




(p) No Encumbrances. Except as set forth in Section 3.1(p) of Schedule D,
the Group is the owner of the Intellectual Property and the other Assets with a
good and marketable title, free and clear of all Liens, other than Permitted
Liens, and any other rights of others.




(q) Accounts Receivable; Accounts Payable. All of the accounts receivable of
the Group as at the Closing Date, including details as to the customer, the
amount and the age of the receivable, are set out in Schedule J hereto. The only
accounts payable, debts, accrued liabilities and contingent liabilities of the
Group, including any of the foregoing owing by the Group and persons not at
arm's length with the Group, including all intercompany accounts, and amounts
owing to governments, are set out in Schedule I. The inventory listed in
Schedule F is fairly valued on the Financial Statements and can be readily sold
in the ordinary course of business, except as otherwise identified in such
Schedule.




(r) Computer and Other Equipment. Schedule B sets out a complete list of
the equipment used in the business of the Group, all such equipment is owned by
the Group free and clear of all Liens, other than Permitted Liens and such Group
equipment is sufficient to carry on the Business prior to the Closing Date as it
is being presently conducted. All such equipment has been properly maintained
and is in good working order for the purposes of on-going operation, subject to
ordinary wear and tear for machinery and equipment of comparable age.




(s) Insolvency. No order has been made or petition presented or resolution
passed for the winding up of the Group nor has any distress execution or other
process been levied against the Group or action taken to repossess goods in the
possession of the Group. No steps have been taken for the appointment of an
administrator or receiver of any part of the property of the Group. The Group
has not made or proposed any arrangement or composition with its creditors or
any class of its creditors. The Group has not been party to a transaction
pursuant to or as a result of which an asset owned, purportedly owned or
otherwise held by it is liable to be transferred or re-transferred to another
person or which gives or may give rise to a right of compensation or other
payment in favour of another person under the provisions of any bankruptcy
legislation in the United States or Canada. The Group will be solvent upon the
consummation of the transactions contemplated by this Agreement, where “solvent”
means that the fair value of the Group’s assets are greater than its
liabilities, the Group will not have an unreasonable amount of capital, and the
Group will be able to meet its liabilities as they come due.

 
34

--------------------------------------------------------------------------------

(t) Transactions with Interested Persons. Except as set forth in Section 3.1(t)
of Schedule D, neither the Group nor any direct or indirect shareholder,
officer, director of the Group or, to the knowledge of the Group, employee of
the Group or any affiliate of any of the foregoing owns, directly or indirectly,
on an individual or joint basis, any material interest in, or serves as an
officer, director or employee of, any customer, competitor or supplier of Group,
or any corporation, partnership, trust or other entity or organization which has
a material contract or arrangement with Group.




(u) Sufficiency of Assets. Except as set out in Section 3.1(u) of Schedule D,
the Assets are sufficient to carry on the Business consistent with past
practice.




(v) Guarantees. Except as set forth in Section 3.1(v) of Schedule D, the Group
is not a party to or bound by any guarantee, indemnification, surety or similar
obligation.




(w) No Subsidiaries. Other than the other members of the Group, no member of
the Group has any subsidiaries or any agreements, options or commitments to
acquire any securities or, except as described in Section 3.1(w) of Schedule D,
to acquire or lease any real property or assets other than, in the latter case,
those assets that are to be used in the usual and ordinary course of business of
the Group.




(x) No Royalties. Except as set forth in Section 3.1(x) of Schedule D, the Group
is not a party to or bound by any contract or commitment to pay any royalty,
licence fee or management fee.




(y) Employees; Independent Contractors.




(i) The Group has no employment contract with any person except such contracts
as are listed in Schedule E attached hereto and such Schedule correctly sets out
whether such contracts are in writing and the employee's most recent salary with
the Group (including particulars of all profit sharing, incentive and bonus
arrangements applicable to the Employee), his or her start date with the Group,
the name of the Seller which is the employer of such employee, and whether such
employee provides services primarily in respect of the Business located in
Canada, the United States, the United Kingdom, or Malaysia. Schedule E also sets
out a complete list of the contracts between the Group and independent
contractors. Except for remuneration paid to employees, directors and
independent contractors in the ordinary course of business and made at current
rates of remuneration, no payments have been made or authorized since September
1, 2015 by the Group to officers, directors, employees or independent
contractors of the Group. Except for travel and business expense advances
provided in the ordinary course of business and consistent with past practice,
no current or former director, officer, shareholder, employee or independent
contractor of the Group or any person not dealing at arm's length with any such
person is indebted to the Group.

 
35

--------------------------------------------------------------------------------

(ii) Section 3.1(y)(ii) of Schedule D lists all Benefit Plans applicable to
the Group’s employees. All Benefit Plans have been duly registered where
required by, and are in compliance in all material respects and in good standing
under all applicable legislation including, without limiting the generality of
the foregoing, ERISA, and all required employer contributions under any such
plans have been made and the applicable funds have been funded in accordance
with the terms thereof of the plans and no past service funding liabilities
exist thereunder. Neither the Group nor any party in interest has engaged in a
transaction or transactions in connection with which the Group could be subject,
individually or in the aggregate, to other civil penalties assessed pursuant to
applicable law. At no time in the past five (5) years has the Group or an ERISA
Affiliate ever been obligated to contribute to a “multiemployer plan” as defined
in Section 3(37) of ERISA. At no time has the Group or an ERISA Affiliate ever
maintained, contributed or been obligated to contribute to a plan subject to
Title IV of ERISA. Neither the Group nor any ERISA affiliate has any outstanding
liability under Title IV of ERISA. There is no pending or, to the Group’s
knowledge, threatened claim against or otherwise involving any plan, or any
fiduciary thereof, by or on behalf of any participant or beneficiary under any
plan (other than routine claims for benefits), nor is there any pending or, to
the Group’s knowledge, threatened claim by or on behalf of any of the plans,
which has or could have a Material Adverse Effect on the Group.




(iii) The Group has complied in all material respects with all laws, rules and
regulations relating to the employment of labour, including those relating to
wages, hours, pay equity, overtime, occupational safety, discrimination and the
payment of social security and other payroll related taxes, and has not received
any written notice alleging failure to comply in any material respect with any
such laws, rules or regulations. Solely with regard to the Malaysian Employees,
the Group will have discharged, at such time as contemplated in the Transitional
Services Agreement, its obligations in full in relation to salary, wages, fees,
commission, bonuses, overtime pay, holiday pay, sick pay, all statutory
contributions (including but not limited to contributions for Malaysian
Employees Provident Fund (EPF), Malaysian Social Security Origanisation (SOCSO)
and Malaysian Schedule Tax Deduction purposes) and all other benefits and
emoluments relating to its employees, directors and consultants. No proceedings
are pending or, to the Group’s knowledge, threatened, between the Group and any
employee of the Group. There is no labour strike, dispute, slowdown,
representation campaign or work stoppage actually pending or, to the Group’s
knowledge, threatened with respect to the Group’s employees.




(iv) Since September 1, 2015, there has not been any increase in the rate or
terms of compensation payable by the Group to, or any increase in the rate or
terms of any bonus, insurance, pension, or other employee benefit plan on behalf
of its employees, except increases occurring in the ordinary course of business
in accordance with its customary practices (which shall include normal period
performance reviews and related compensation and benefit increases) and, in
respect of the U.K. Employees, there has not been any change any to their terms
of employment or engagement since September 1, 2015 save as envisaged by this
Section 3.1(y)(iv).

 
36

--------------------------------------------------------------------------------

(v) Other than any obligation on the Balance Sheet as of the Closing Date, the
Group has withheld from any amount paid or credited by it to or for the account
or benefit of any person, including any employee, shareholder, creditor,
non-resident person or other third party, the amount of all taxes and other
deductions required by any applicable laws to be withheld from any such amount
and has remitted the same to the appropriate authority.




(vi) The Group has not in the past five (5) years effectuated a “mass layoff”
(as defined in the WARN Act) affecting any site of employment or facility of the
Group, nor has the Group been affected by any transaction or engaged in layoffs
or employment terminations sufficient in number to trigger application of any
similar state or local law. None of the employees of the Group has suffered an
“employment loss” (as defined in the WARN Act) during the ninety (90) day period
prior to the execution of this Agreement.




(vii) With respect to the employees and former employees of the Group, there are
no employee post-employment life insurance, medical or health plans in effect
(other than benefits required to be provided under Section 4980B, Part 6 of
Subtitle B of Title I of ERISA and any applicable state law providing for
similar group health or welfare plan continuation coverages).




(viii) Solely with respect to the Malaysian Employees, there are no pension,
provident, superannuation or retirement benefit funds, schemes or arrangements
under which the Group is legally obliged to provide to any of its employees or
former employees or any spouse or other dependent of any of the same retirement
benefits of any kind (which expression shall include benefits payable upon
retirement, leaving service, death, disablement and any other benefits which are
commonly provided for under provident or retirement schemes) and is not a party
to any scheme or arrangement having its purpose or one of its purpose the making
of such payments or the provision of such benefits.




(ix) The Group has provided all employees with all wages, benefits, relocation
benefits, stock options, bonuses and incentives, and all other compensation that
became due and payable through the date of this Agreement, and all sums due for
employee compensation and benefits, including pension and severance benefits,
and all vacation time owing to any employees of the Group have been duly and
adequately accrued in all material respects on the accounting records of the
Group. All taxes due in connection with the employment of foreign residents in
the United States have been fully paid.




(z) Collective Agreements. The Group is not bound by or a party to any
collective bargaining agreement.

 
37

--------------------------------------------------------------------------------

(aa) Bargaining Rights. No trade union, council of trade unions,
employee bargaining agency or affiliated bargaining agent:




(i) holds bargaining rights with respect to any of the Group's employees by way
of certification, interim certification, voluntary recognition, designation or
successor rights;




(ii) has applied to be certified as the bargaining agent of any of the Group's
employees; or




(iii) has applied to have the Group declared a related employer or successor
employer pursuant to applicable labor legislation.




(bb) Compliance With Rules. Except as set forth in Section 3.1(bb) of Schedule
D, the Group is conducting its business in material compliance with all
applicable laws, rules, regulations, notices, approvals and orders. With respect
to the Assumed Contracts listed in Section 3.1(bb) of Schedule D, the Group has
received no notice of non- compliance and, to the knowledge of Group, there has
been no material non-compliance with any with all applicable laws, rules,
regulations, notices, approvals and orders. The Group is not in material breach
of any law, rule, regulation, notice, approval or order and is duly licensed,
registered or qualified to carry on its business as now conducted and to own its
assets, and all such licences, registrations and qualifications are valid and
subsisting and in good standing and none of the same contains any term,
provision, condition or limitation which has or is reasonably likely to have a
Material Adverse Effect on the operation of the Group or which may be materially
and adversely affected by the completion of the transactions contemplated
hereby. The Group, to the extent required by law, has a written privacy policy
which governs its collection, use and disclosure of personal information and the
Group is in material compliance with such privacy policy. All required consents
to the collection, use or disclosure of personal information in connection with
the conduct of the Business have been obtained.




(cc) Taxes. All federal, state, local and foreign tax returns required to be
filed by the Group have been timely filed and all such tax returns were in all
material respects true, complete and correct and prepared in accordance with the
requirements of the income tax or other tax laws applicable to the Group. Except
as disclosed in Section 3.1(cc) of Schedule D, the Group is not currently the
beneficiary of any extension of time within which to file any tax return other
than as part of the consolidated returns of PAR Technology Corporation and its
subsidiaries. The Group has paid all taxes that are or have been due and
payable, including without limitation, income and sales taxes, and any other
federal, state, foreign or local taxes, required to be paid and has filed all
related tax returns required to be filed, for all taxable periods ending on or
before the Balance Sheet Date. The Group does not have any liability, obligation
or commitment for the payment of income taxes, corporation taxes, sales taxes or
any other taxes or duties of whatever nature or kind, or interest or penalties
with respect thereto, except for such taxes or duties not yet due as have arisen
since the Balance Sheet Date for which adequate provision in the accounts of the
Group has been made, and the Group is not in arrears with respect to any
required withholdings or instalment payments of any tax or duty of any kind
Group. There are no Liens with respect to taxes other than customary Liens for
current taxes not yet due and payable. There are no pending audits by any
federal, state, local or foreign taxing authority of any payment, return or
report made or filed by the Group nor has there been any claimed failure to pay
or report any kind of tax which may be assessed by any such taxing authority
against the Group.

 
38

--------------------------------------------------------------------------------

SMI Seller is registered for VAT and is a taxable person for the purposes of the
Value Added Tax Act 1994. None of the U.K. Assets agreed to be sold under this
Agreement to the U.K. Purchaser is a capital item, the input tax on which could
be subject to adjustment in accordance with the provisions of Part XV of the
Value Added Tax Regulations 1995. All VAT payable on the importation of goods,
and all excise duties payable to HM Revenue & Customs payable in respect of the
U.K. Assets, have been paid in full, and none of the U.K. Assets is liable to
confiscation, forfeiture or distress.



(dd) Insurance. Attached hereto as Schedule H is a true and complete list of
all insurance policies maintained by the Group that also specifies the insurer,
the amount of the coverage, the type of insurance, the policy number and any
pending claims thereunder. The Group has not received notice of cancellation
with respect to any such current insurance policy, and there is no basis for the
insurer thereunder to terminate any such current insurance policy. There are no
claims that are pending under any of the insurance policies.




(ee) No Brokers. Except as set forth in Section 3.1 (ee) of Schedule D, the
Group has not engaged any broker or finder in connection with the transactions
contemplated by this Agreement, and no person or entity is entitled to any fee
or other compensation with respect to this Agreement or the transactions it
contemplates.




(ff) Environmental Compliance. To the knowledge of the Group, the Group and the
Leased Premises of the Group are in material compliance with applicable
Environmental Laws. “Environmental Laws“ means all statutes, regulations,
municipal by-laws, codes, ordinances, decrees, rules, protocols, orders,
judicial or administrative or ministerial or regulatory judgments, orders,
decisions and rulings, guidelines and policies applicable to the Group, and the
Leased Premises relating to the protection of the natural environment, health
and safety matters or conditions, hazardous substances, including but not
limited to storage, transportation, treatment and disposal of hazardous
substances, employee and product safety, releases of pollutants, contaminants,
chemical or industrial, toxic or hazardous substances (the “Hazardous
Substances”) into the environment or any building or structure or otherwise
relating to the manufacture, processing, distributing, using, treating, storing,
transporting or handling of Hazardous Substances.

 
39

--------------------------------------------------------------------------------

(gg) No Other Representations and Warranties. Except for the representations
and warranties contained in this Section 3.1 (including the related portions of
the Schedules attached hereto), neither Group nor Warrantor nor any other person
has made or makes any other express or implied representation or warranty,
either written or oral, on behalf of Group or as to the future revenue,
profitability or success of the Business, or any representation or warranty
arising from statute or otherwise in law.




3.2 Survival of Representations, Warranties and Covenants of the Group and the
Warrantor.




(a) The representations and warranties of the Group and the Warrantor set forth
in Section 3.1 will survive the completion of the transactions contemplated by
this Agreement and, notwithstanding such completion, will continue in full force
and effect for the benefit of the Purchasers:




(i) in the case of the representations and warranties contained in Section
3.1(cc), until the day following the expiration of any applicable statute of
limitation;




(ii) in the case of the representations and warranties contained in Sections
3.1(i), 3.1(j), and 3.1(l), until the earlier of: (i) the day following a period
of five (5) years from the Closing Date and (ii) the day following the
expiration of any applicable statute of limitation; and

 

(iii) in the case of all other representations and warranties other than those
referred to in clauses (i) and (ii) hereof, for a period of eighteen (18) months
from the Closing Date and shall thereupon expire together with any right to
indemnification for breach thereof unless a claim for indemnification has been
made prior to such expiry date.

 

(b) The covenants of the Group and the Warrantor set forth in this Agreement
will survive the completion of the sale and purchase of the Assets as herein
provided for and, notwithstanding such completion, will continue in full force
and effect for the benefit of the Purchasers in accordance with the terms
thereof.

 

(c) Any representation or warranty shall survive the time it would otherwise
terminate pursuant to this Section 3.2 to the extent that the party claiming
indemnification for such breach shall have delivered to the other party written
notice setting forth with reasonable specificity the basis of such claim prior
to the expiration of such time pursuant to this Section 3.2; in which case such
representation and warranty shall not expire with regard to said claim;
provided, that after the delivery of any such notice, the party claiming
indemnification shall expeditiously pursue the resolution of such claim. To the
extent the Purchasers assert a Claim against the Group or the Warrantor for
losses incurred arising from a claimed breach of representation or warranty
within the applicable statute of limitations period for Purchasers’ making such
Claim (and within the applicable period of survival of such representation or
warranty), then, until the final resolution of such Claim, the parties hereby
agree to waive, and do waive, the application of the applicable statute of
limitations in respect of such Claim. For avoidance of doubt, nothing in the
previous sentence shall require the Group to waive any defense with respect to
the statute of limitations available to it or to the Purchasers against any
third party.

 
40

--------------------------------------------------------------------------------

3.3 Purchasers’ Representations and Warranties. The Purchasers represent and
warrant to the Group and the Warrantor that:




(a) The U.S. Purchaser is a limited liability company organized and subsisting
under the laws of Delaware. The U.K. Purchaser is a corporation duly
incorporated, organized and subsisting under the laws of England and Wales.
Jonas Canada is a corporation duly incorporated, organized and subsisting under
the laws of Ontario.




(b) The Purchasers have good and sufficient power, authority and right to enter
into and deliver this Agreement and to complete the transactions to be completed
by the Purchasers contemplated hereunder, and the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated under this Agreement have been duly and validly authorized and
approved by all necessary corporate action on the part of the Purchasers. No
approval, order, consent or filing with any governmental authority (including
any regulatory authority and agency) is required on the part of the Purchasers
in connection with the execution, delivery and performance of this Agreement.




(c) This Agreement and all other agreements in connection with this Agreement to
be executed by the Purchasers constitute a valid and legally binding obligation
of the Purchasers, enforceable against the Purchasers in accordance with its
terms subject to applicable bankruptcy and insolvency laws and to equitable
remedies being always in the discretion of a court.




(d) Neither the entering into nor the delivery of this Agreement nor the
completion of the transactions contemplated hereby by the Purchasers will
conflict with, result in the violation of or default under (with or without
notice or lapse of time or both), or give rise to a right of termination,
cancellation or acceleration of any obligation to repay or loss of any benefit
under:




(i) any of the provisions of the articles of incorporation or by-laws of the
Purchasers;




(ii) any agreement or other instrument to which either of the Purchasers is a
party or by which either of the Purchasers is bound; or




(iii) any law, rule or regulation applicable to the Purchasers.

 
41

--------------------------------------------------------------------------------

(e) Sufficient Funds. Purchasers have sufficient cash on hand or other sources
of immediately available funds to enable it to make payment of the Purchase
Price and consummate the transactions contemplated by this Agreement.




(f) Solvency. Immediately after giving effect to the transactions
contemplated hereby, each of the Purchasers shall be solvent and shall: (a) be
able to pay its debts as they become due; (b) own property that has a fair
saleable value greater than the amounts required to pay its debts (including a
reasonable estimate of the amount of all contingent liabilities); and (c) have
adequate capital to carry on its business. No transfer of property is being made
and no obligation is being incurred in connection with the transactions
contemplated hereby with the intent to hinder, delay or defraud either present
or future creditors of Purchasers. In connection with the transactions
contemplated hereby, each Purchaser has not incurred, nor plans to incur, debts
beyond its ability to pay as they become absolute and matured.




(g) Legal Proceedings. There are no actions, suits, claims, investigations or
other legal proceedings pending or, to the Purchasers’ knowledge, threatened
against or by either of the Purchasers or any affiliate of the Purchasers that
challenge or seek to prevent, enjoin or otherwise delay the transactions
contemplated by this Agreement.




(h) Independent Investigation. Each of the Purchasers has conducted its
own independent investigation, review and analysis of the Business and the
Assets, and acknowledges that it has been provided adequate access to the
personnel, properties, assets, premises, books and records, and other documents
and data of Group for such purpose. Each of the Purchasers acknowledges and
agrees that: (a) in making its decision to enter into this Agreement and to
consummate the transactions contemplated hereby, it has relied solely upon its
own investigation and the express representations and warranties of Group and
the Warrantor set forth in Section 3.1 of this Agreement (including related
portions of the Schedules thereto); and (b) neither the Group, the Warrantor nor
any other person has made any representation or warranty as to the Group, the
Business, the Assets or this Agreement, except as expressly set forth in Section
3.1 of this Agreement (including the related portions of the Schedules thereto).

 

(i) None of the Purchasers or any parent or subsidiary of the Purchasers has
been named as a defendant in any current or previous suit or proceeding
commenced by or on behalf of Ameranth, Inc.




3.4 Survival of Purchasers’ Representations, Warranties and Covenants.




(a) The representations and warranties of the Purchasers set forth in Section
3.3 will survive the completion of the transactions contemplated by this
Agreement and, notwithstanding such completion, will continue in full force and
effect for the benefit of the Group for a period of eighteen (18) months from
the Closing Date.

 
42

--------------------------------------------------------------------------------

(b) The covenants of the Purchasers set forth in this Agreement will survive the
completion of the sale and purchase of the Assets herein provided for and,
notwithstanding such completion, will continue in full force and effect for the
benefit of the Group in accordance with the terms thereof.




(c) Any representation or warranty shall survive the time it would otherwise
terminate pursuant to this Section 3.4 to the extent that the party claiming
indemnification for such breach shall have delivered to the other party written
notice setting forth with reasonable specificity the basis of such claim prior
to the expiration of such time pursuant to this Section 3.4; in which case such
representation and warranty shall not expire with regard to said claim;
provided, that after the delivery of any such notice, the party claiming
indemnification shall expeditiously pursue the resolution of such claim. To the
extent the Group asserts a Claim against the Purchasers for losses incurred
arising from a claimed breach of representation or warranty within the
applicable statute of limitations period for the Group’s making such Claim (and
within the applicable period of survival of such representation or warranty),
then, until the final resolution of such Claim, the parties hereby agree to
waive, and do waive, the application of the applicable statute of limitations in
respect of such Claim. For avoidance of doubt, nothing in the previous sentence
shall require the Purchasers to waive any defense with respect to the statute of
limitations available to them or to the Group against any third party.



4.
COVENANTS; INDEMNIFICATION




4.1 Covenants of the Group and Warrantor.

 

(a) Each member of the Group and the Warrantor, jointly and severally, shall
indemnify, save, hold harmless, discharge and release the Purchasers, the
Limited Guarantor and their affiliates, subsidiaries, shareholders, managers,
members, directors, employees and agents (collectively, the “Purchasers
Indemnitees”) from and against any and all Claims arising from or based on:




(i) Subject to Section 3.2(a), any inaccuracy, misrepresentation or omission in
any representation or warranty made by the Group or the Warrantor in this
Agreement or to the documents listed on Schedule T hereto be entered into in
connection with the transactions contemplated hereby (collectively, the “Group's
Documents”);




(ii) Any breach of any covenant of any of the Group or the Warrantor set forth
in this Agreement or in the Group's Documents;




(iii) Any liability or other Claims or obligations, except for those disclosed
in the Financial Statements or any schedule hereto (but excluding from such
exception those items indicated as being subject to indemnification pursuant to
Section 3.1(j)(xvii) of Schedule D and Schedule 2.9), reserved for or reflected
on the Closing Date Balance Sheet or assumed by the Purchasers pursuant to
Section 2.8, which arose prior to the Closing Date or in respect of services
performed or products supplied to customers before the Closing Date;

 
43

--------------------------------------------------------------------------------

(iv) Any Claims of any employees (or former employees) in respect of or in any
way arising or resulting from the termination of the employment of such
employees by the Group;




(v) Any act or omission of the Group before the Closing Date in respect of the
U.K. Employees or any other employees employed by the Group in the United
Kingdom prior to the Closing Date which, by virtue of the Regulations, is deemed
to be an act or omission of any Purchaser;




(vi) The Group’s failure to comply with its obligations under regulations 11, 13
and 14 of the Regulations save for where such failure is as a consequence of the
failure by the Purchaers to comply with their obligations under regulation 13(4)
of the Regulations; or




(vii) Any liability or other Claims or obligations, including any legal fees,
arising or resulting from, related to, or based on any actions, suits, claims in
progress or proceedings, or any potential actions, suits or claims disclosed in
Section 3.1(n) of Schedule D.



[Jonas Note to Draft: scope of indemnities remains subject to adjustment based
on due diligence findings.]



(b) The Group shall cause the following to occur:




(i) The Group shall cooperate with the Purchasers after the Closing Date so that
the Purchasers have reasonable access to the business records, contracts and
other information existing prior to and at the Closing Date which have not
previously been delivered to the Purchasers and relating in any manner to the
Assets or the Business. The Group will maintain such of its business records,
contracts and other information not previously delivered to the Purchasers
(including all information related to any litigation or potential litigation) at
its principal office or a records facility and will provide the Purchasers with
reasonable access. The Group will direct third parties with whom it has or has
had any relationship to provide information directly to the Purchasers, at the
Purchasers’ request, concerning any aspect of that relationship, including, but
not limited to, providing copies of correspondence, contracts, invoices, or any
other types of records. The Group will make the Group’s present employees (and
shall use reasonable efforts to make the Group’s former employees) previously or
then working at the Group reasonably available, as needed, to provide
explanations of any documents or information provided under this Section 4.1(b).

 

(ii) The Group shall cooperate reasonably with the Purchasers and with the
Purchasers’ respective representatives in connection with any steps required to
be taken as part of its obligations under this Agreement, and shall (a) furnish
upon request such further information; (b) execute and deliver to each other
such other documents; and (c) do such other acts and things, all as the
Purchasers may reasonably request for the purpose of carrying out the intent of
this Agreement and the transactions contemplated hereby.

 
44

--------------------------------------------------------------------------------

(iii) Without limiting the generality of Sections 4.1(b)(i)-(ii), the Group and
the Purchasers will provide each other with such cooperation and information as
either of them reasonably may request of the other in filing any tax return,
amended tax return or claim for refund, determining any liability for taxes or a
right to a refund of taxes or participating in or conducting any audit or other
proceeding in respect of taxes relating to the Assets or the Business. Such
cooperation and information shall include providing copies of relevant tax
returns or portions thereof, together with accompanying schedules and related
work papers and documents relating to rulings or other determinations by taxing
authorities. The Group and the Purchasers will make themselves (and use their
respective commercially reasonable efforts to make their respective present and
former employees previously or then working at the Group or the Purchasers, as
applicable) available, on a mutually convenient basis, to provide explanations
of any documents or information provided under this Section 4.1(b)(iii). Each of
the Group and the Purchasers will retain all tax returns, schedules and work
papers and all material records or other documents in its possession relating to
tax matters relevant to the Assets or the Business for the taxable year first
ending after the Closing Date and for all prior taxable years until the later of
(i) sixty (60) days following the expiration of the statute of limitations of
the taxable years to which such tax returns and other documents relate, plus any
extensions or waivers, or (ii) six (6) years following the due date (without
extension) for such tax returns. Any information obtained under this Section
4.1(b)(iii) shall be kept confidential, except as may be otherwise necessary in
connection with the filing of tax returns or claims for refund or in conducting
an audit or other proceeding.

 

(iv) The Group will be liable for and will pay all taxes (whether assessed or
unassessed) applicable to the Business or the Assets, in each case attributable
to periods (or portions thereof) ending on or prior to the Closing Date. Except
as provided in this Section 4.1(b)(iv), all personal property taxes or similar
ad valorem obligations levied with respect to the Assets for any taxable year
that includes the day before the Closing Date and ends on or after the Closing
Date, whether imposed or assessed before or after the Closing Date, shall be
prorated between the Group and the Purchasers as of the Closing. If any taxes
subject to proration are paid by the Purchasers, on the one hand, or the Group,
on the other hand, the proportionate amount of such taxes paid (or in the event
a refund of any portion of such taxes previously paid is received, such refund)
shall be paid promptly by (or to) the other after the payment of such taxes (or
promptly following the receipt of any such refund).

 
45

--------------------------------------------------------------------------------

(c) The Purchasers shall cooperate with the Group after the Closing Date so that
the Group has access, to the extent reasonably necessary, to the business
records, contracts and other information existing prior to and at the Closing
Date which have been delivered to the Purchasers and relating in any manner to
the Assets or the Business. The Purchasers shall cooperate reasonably with the
Group and with the Group’s respective representatives in connection with any
steps required to be taken as part of its obligations under this Agreement, and
shall (a) furnish upon request such further information; (b) execute and deliver
to each other such other documents; and (c) do such other acts and things, all
as the Group may reasonably request for the purpose of carrying out the intent
of this Agreement and the transactions contemplated hereby.




(d) The UK Purchaser and the Group consider that the transfer of the U.K. Assets
pursuant to this Agreement should for VAT purposes constitute the transfer of a
going concern and should accordingly fall within Article 5 of the Value Added
Tax (Special Provisions) Order 1995 so as to be treated as neither a supply of
goods nor a supply of services for VAT purposes and the two parties agree to use
all reasonable endeavours to secure that the sale is treated as neither a supply
of goods nor a supply of services under that Article but neither the Group nor
the U.K. Purchaser shall be required to make an appeal to any tribunal or court
against any determination by HM Revenue and Customs that the sale, or any part
of it, shall not be treated as such. The Group and the U.K. Purchaser do not
intend to make a joint election to HM Revenue and Customs for the U.K. Purchaser
to be registered for VAT under the VAT registration number of the applicable
Group member, under regulation 6(1)(d) of the VAT Regulations 1995(SI
1995/2518). Accordingly, the Group will retain and preserve any VAT records of
the U.K. part of the Business for such period as may be required by law. Subject
to being given reasonable notice by the U.K. Purchaser, the Group will make
those VAT records available to the U.K. Purchaser or its agents for inspection
and copying (at the U.K. Purchaser’s expense) and will give to the U.K.
Purchaser, in such form as the U.K. Purchaser may reasonably require, such
information contained in those VAT records as the U.K. Purchaser may reasonably
specify.




4.2 Covenants of the Purchasers.




(a) In addition to the other indemnities provided by the Purchasers herein, the
Purchasers shall indemnify, save, hold harmless, discharge and release each of
the Warrantor, and their respective affiliates, subsidiaries, shareholders,
managers, directors, employees and agents (collectively, the “Warrantor
Indemnitees”), from and against any and all Claims arising from or based on:




(i) subject to Section 3.4(a), any inaccuracy, misstatement or omission in any
representation or warranty made by the Purchasers in this Agreement or any other
agreement to be entered into in connection with the transactions contemplated
hereby or any certificates delivered or to be delivered by or on behalf of the
Purchasers pursuant to the terms of this Agreement (collectively, the
“Purchasers’ Documents”);

 
46

--------------------------------------------------------------------------------

(ii) any breach of any covenant of the Purchasers set forth in this Agreement or
in the Purchasers’ Documents;




(iii) any liability or obligation assumed by the Purchasers pursuant to Section
2.8; or




(iv) any liability or other Claims or obligations which arise subsequent to the
Closing Date or respecting services performed or products supplied by
representatives of the Purchasers to customers after the Closing Date.




(b) The Purchasers will remit to the Group any accounts receivable of the Group
which may be received and collected by the Purchasers during the period
commencing 180 days after the Closing Date and ending 270 days after the Closing
Date and such remittance shall be made on a quarterly basis in arrears.




4.3 Cap on Claims. The following limitations shall apply with regard to Claims
under this Agreement:




(a) Except as otherwise specified herein, the Purchasers Indemnitee’s right to
bring a Claim seeking indemnification under Section 4.1(a)(i) will be subject to
the following:




(i) the Purchasers Indemnitee will have provided the Group and the Warrantor
with the notice referred to in Section 3.2(c) in accordance with the terms
thereof;




(ii) no Claims brought by a Purchasers Indemnitee relating to matters covered by
Sections 3.2(a)(i) and (ii) may exceed, in aggregate, an amount equal to the
Purchase Price; and




(iii) no Claims brought by a Purchasers Indemnitee relating to matters other
than those referred to in clause (ii) hereof, may exceed, in aggregate,
$4,000,000.




(b) Notwithstanding the foregoing, the limitations set out above do not apply to
Claims of any amount arising under (i) the purchase price adjustment to be made
pursuant to Section 2.6; (ii) from Fraud on the part of the Group or the
Warrantor and (iii) the matters covered by Section 6 hereof.




(c) Except as set forth in Section 4.3(d), in no event shall the total liability
of the Purchasers arising from or based on any Claims seeking indemnification
under Section 4.2(a)(i) brought by a Warrantor Indemnitee exceed, in aggregate,
the Purchase Price.




(d) Notwithstanding the foregoing, the limitation set out above does not apply
to Claims of any amount arising from Fraud on the part of the Purchasers or the
Limited Guarantor.

 
47

--------------------------------------------------------------------------------

4.4 Notice; Right to Defend. Each party shall give reasonably prompt written
notice to the other of the assertion or commencement of any third party Claim
(“Third Party Claim”) in respect of which indemnity is or may be sought
hereunder, other than Claims in which the parties are litigating claims against
each other (“Direct Claims”). If the indemnified party fails to give such
reasonably prompt notice, such failure shall not preclude the indemnified party
from obtaining indemnification, but its right to indemnification may be reduced
to the extent that such delay prejudiced the defence of the Claim or increased
the amount of liability or cost of defence. The indemnifying party shall have
the right and obligation to assume the defense or settlement of any Third Party
Claim in respect of which it is obligated to provide indemnity hereunder;
provided, however, that the indemnifying party shall not settle or compromise
any such Claim without the indemnified party's prior written consent thereto,
unless the terms of such settlement or compromise discharge and release the
indemnified party from any and all liabilities and obligations thereunder.
Notwithstanding the foregoing: (i) the indemnified party at all times shall have
the right, at its option and expense, to participate fully in the defense or
settlement of such Third Party Claim; and (ii) if the indemnifying party does
not proceed diligently to defend or settle such Claim within 30 days after its
receipt of notice of the assertion or commencement thereof, then (a) the
indemnified party shall have the right, but not the obligation, to undertake the
defense or settlement of such Third Party Claim for the account and at the risk
of the indemnifying party, and (b) the indemnifying party shall have the right
to consent to any settlement that the indemnified party may make as to such
Third Party Claim which consent shall not be unreasonably withheld or delayed.
Each party shall cooperate fully in defending or settling any Third Party Claim,
and the defending or settling party shall have reasonable access to the books
and records and personnel of the other party that are relevant to such Claim.

 

4.5 Bulk Sales Rules and Regulations. The parties hereto believe that, assuming
compliance with this Agreement by both the Group and the Purchasers, it is both
unnecessary for the protection of the Group's creditors and impracticable to
comply with the bulk sales or transfer rules and regulations of the various
jurisdictions in which the Assets are located. Accordingly, in the event that
any creditor of the Group should make any claim against either the Purchasers or
the Assets which is wholly or partially based on the premise that the sale of
the Assets did not conform to the requirements of bulk sales or transfer rules
and regulations of any jurisdiction in which the Assets are situated, the Group
and the Warrantor agree, jointly and severally, without limitation, to indemnify
and save the Purchasers harmless in principal, interest and costs, including
reasonable legal fees, against and from any such claim, whether or not the claim
is ultimately proved to be well founded.




4.6 Resolution of Disputes.




(a) With respect to any dispute or disagreement hereunder, either party may
initiate negotiations by providing written notice to the other party, setting
forth the subject of the dispute and the relief requested. The recipient shall
respond in writing within seven (7) days of receipt with its position and
recommended solution to the dispute. If the dispute is not resolved by this
exchange of correspondence, then representatives of each party with full
settlement authority shall meet at a mutually agreeable time and place within
thirty (30) days of the date of the initial notice, to attempt to resolve the
dispute.

 
48

--------------------------------------------------------------------------------

(b) Any controversy or dispute arising out of or relating to this Agreement or
the breach hereof involving a claim as between the parties hereto, shall be
settled by final and binding arbitration under the rules of the American
Arbitration Association, or its successor, in effect on the date of this
Agreement. The parties shall jointly appoint a mutually acceptable arbitrator.
If the parties fail to jointly appoint a mutually acceptable arbitrator within
twenty (20) days after expiration of the thirty (30) day period referred to in
4.6(a), then the American Arbitration Association shall be instructed to appoint
an arbitrator of its choice. The arbitration will be conducted at a neutral
location reasonably accessible by all parties. The decision of the arbitrator
shall be final and binding on all parties hereto and shall not be subject to
further appeal or review.




(c) The provisions of this Section 4.6 shall survive termination of this
Agreement. Any dispute regarding the applicability of this Section 4.6 to a
particular claim or controversy shall be arbitrated as provided in this Section
4.6.




(d) The provisions of this Section 4.6 shall not apply to matters relating, in
whole or in part, to Section 6.




4.7 Adjustments to Purchase Price. All amounts payable by the Group to a
Purchaser Indemnitee pursuant to this Section 4 will be deemed to be a decrease
to the Purchase Price. All amounts payable by the Purchasers to a Warrantor
Indemnitee pursuant to this Section 4 will be deemed to be an increase to the
Purchase Price.

 

4.8 Certain Limitations. The party making a claim under this Section 4 is
referred to as the “Indemnified Party”, and the party against whom such claims
are asserted under this Section 4 is referred to as the “Indemnifying Party”.
The indemnification provided for in Section 4.1 and Section 4.2 shall be subject
to the following limitations:




(a) The Indemnifying Party shall not be liable to the Indemnified Party for
indemnification under Section 4.1(a)(i) or Section 4.2(a)(i), as the case may
be, until the aggregate amount of all Claims in respect of indemnification under
Section 4.1(a)(i) or Section 4.2(a)(i), exceeds $200,000 (the
“Indemnification Threshold”), in which event the Indemnifying Party shall be
required to pay or be liable for all Claims (including the amount of the
Indemnification Threshold), subject, however, to the applicable cap set out in
Section 4.3(a) or Section 4.3(c).




(b) Payments by an Indemnifying Party pursuant to Section 4.1(a)(i) or Section
4.2 in respect of any Claim shall be limited to the amount of any Claim that
remains after deducting therefrom any insurance proceeds and any indemnity,
contribution or other similar payment received by the Indemnified Party in
respect of any such Claim. The Indemnified Party shall use its commercially
reasonable efforts (which for greater certainty shall mean commercially
reasonable from the perspective of the Indemnified Party) to recover under its
then current insurance policies, or other contractual entitlements to
indemnification from third parties, in respect of any Claims for which
indemnification is sought under this Agreement, provided, however, that the
Indemnified Party shall be entitled, in such event, to add to the amount of the
Claim against the Indemnifying Party the amount of any increase in insurance
premiums payable by the Indemnified Party in respect of the three year period
after such insurance claim is made (but not more than the amount of the Claim so
offset by the proceeds of insurance) when such increase is solely attributable
to the insurance claim being made.

 
49

--------------------------------------------------------------------------------

(c) Payments by an Indemnifying Party pursuant to Section 4.1 or Section 4.2
(a)(i) in respect of any Claim shall be reduced by an amount equal to any tax
benefit realized in respect of such Claim by the Indemnified Party.




(d) In no event shall any Indemnifying Party be liable to any Indemnified Party
for any Consequential Damages.




(e) Each Indemnified Party agrees that nothing in this Agreement shall in any
way diminish its duty at law to take all reasonable steps to mitigate any loss
or liability that may give rise to a Claim.




4.9 Exclusive Remedies. The parties acknowledge and agree that their sole and
exclusive remedy with respect to any and all Claims (other than claims arising
from Fraud on the part of a party hereto in connection with the transaction
contemplated by this Agreement) for any breach of any representation, warranty,
covenant, agreement or obligation set forth herein or otherwise relating to the
subject matter of this Agreement, shall be pursuant to the indemnification
provisions set forth in this Section 4. In furtherance of the foregoing, each
party hereby waives, to the fullest extent permitted under law, any and all
rights, claims and cause of action for any breach of any representation,
warranty, covenant, agreement or obligations set forth herein or otherwise
relating to the subject matter of this Agreement it may have against the other
parties hereto and their affiliates arising under or based upon any law, except
pursuant to the indemnification provisions set forth in this Section 4. Nothing
in this Section 4.9 shall limit any person’s right to seek and obtain any
equitable relief to which any person shall be entitled pursuant to Section 6, to
seek any remedy on account of any Fraud by any party hereto.




4.10 U.K. Employee Matters.




(a) The parties acknowledge and agree that the sale and purchase pursuant to
this Agreement will constitute, in relation to the employees listed in Schedule
E as providing services primarily in respect of the Business located in the
United Kingdom (such employees being the “U.K. Employees” and such part of the
Business being the “U.K. Business”), a relevant transfer for the purpose of the
Regulations. Accordingly, this Agreement will not operate so as to terminate any
of the contracts of employment of the U.K. Employees and the contracts between
the relevant member of the Group and the U.K. Employees shall have the effect
after the Closing Date as if originally made between the U.K. Employees and the
U.K Purchaser.

 
50

--------------------------------------------------------------------------------

(b) If person other than the U.K. Employees alleges that their contract of
employment has effect as if originally made between any Purchaser and any person
as a result of the provisions of the Regulations or otherwise:




(i) the relevant Purchaser may terminate such contract within one month of
becoming aware of such contract having effect as if made by the relevant
Purchaser subject to the relevant Purchaser complying with all contractual and
statutory obligations in relation to such dismissal to the extent that such
compliance is, in the opinion of the relevant Purchaser, reasonably practicable;
and




(ii) each member of the Group and the Warrantor shall indemnify and hold the
Purchasers harmless against all costs, claims, losses, demands, liabilities and
expenses (including reasonable legal expenses) that the Purchasers may suffer,
incur, sustain, pay or be put to:

 

(A) in connection with such contract (whether before or within 3 months after
the Closing Date) and by reason of, on account of or arising out of the
termination of such contract; or

 

(B) arising from such contract in the period prior to the Closing Date, if the
relevant Purchaser does not terminate such contract in accordance with clause
4.10(b)(i).




(c) The Group undertakes to the Purchasers that that it has complied and shall
comply in all respects with its obligations under regulations 11, 13 and 14 of
the Regulations prior to the Closing Date (and that it has provided and shall
provide to the Purchasers such information as the Purchasers may reasonably
request in writing in order to verify such compliance prior to the Closing
Date).




(d) The Purchasers undertake to the Group that they have complied with their
obligations under regulation 13(4) of the Regulations and the Purchaser shall
indemnify and keep indemnified the Group from and against all Claims suffered or
incurred by the Group in connection with any failure by the Purchaser to comply
with its obligations under regulation 13(4) of the Regulations.




(e) The Purchasers and the Group shall each notify the other on becoming aware
of any claim which is likely to give rise to any liability to indemnify the
other under this clause 4.10 and shall give each other such assistance as either
may reasonably require:




(i) to comply with the Regulations in relation to the U.K. Employees; and




(ii) in contesting any claim by any U.K. Employee resulting from or in
connection with this agreement or otherwise howsoever arising.

 
51

--------------------------------------------------------------------------------

4.11
Malaysian Employees




(a) In respect of the the employees listed in Schedule E as providing services
primarily in respect of the Business located in Malaysia (the “Malaysian
Employees”), Jonas Canada agrees that the Malaysian Employees shall be offered
employment with Jonas Canada with effect from the Closing Date.




(b) Jonas Canada and the Group will jointly inform each of the Malaysian
Employees in writing of the sale of the Assets hereby agreed and will issue a
notice of termination and re-employment ("Joint Notice") giving notice of
termination of the Malaysian Employee's employment with the Group and containing
an offer by Jonas Canada to employ such Malaysian Employee. The parties shall,
whether jointly or individually, take all reasonable steps necessary to obtain
the Malaysian Employee's consent to commence employment with Jonas Canada in
accordance with the Joint Notice.




(c) All salaries, wages and other emoluments and all statutory contributions
(including but not limited to contributions for Employees Provident Fund and
Social Security Organisation and Schedular Tax Deduction purposes), tax and all
other benefits to which the Malaysian Employees are entitled and for which the
Group is accountable in respect of the Malaysian Employees who will commence
employment with Jonas Canada in accordance with the Joint Notice, shall be
payable by the Group up to the Closing Date. Jonas Canada hereby agrees to
assume all such obligations commencing from and including the Closing Date in
accordance with the Joint Notice.




(d) All or any liability (i) under any employment, severance, transfer,
retention or termination agreement made by the Group with any Malaysian
employee, (ii) arising from or relating to any claims or grievances by any
Malaysian employee against the Group, whether or not the said employee commence
employment with the Jonas Canada in accordance with the Joint Notice, and (iii)
under any employee plans of the Group relating to payroll, vacation, annual
leave, sick leave, employees' compensation, unemployment benefits, pension
benefits, employee stock option or profit-sharing plans, health care plans or
benefits or any other employee plans or benefits of any kind for the Malaysian
employees, shall remain the sole responsibility of and shall be retained, paid,
performed and discharged solely by the Group.



5.
CONDITIONS




5.1 Closing Deliveries for the Benefit of the Purchasers.




(a) At or prior to the Time of Closing, the Group shall deliver, or shall cause
to be delivered, to the Purchasers the following:




(i) Such certificates or other instruments as are listed on Schedule Q hereto;




(ii) All appropriate federal, state, municipal or other governmental or
administrative approvals or consents as are required to permit the change of
ownership of the Assets contemplated hereby and to permit the Business to be
carried on by the Purchasers as now conducted;

 
52

--------------------------------------------------------------------------------

(iii) The consent to the assignment to the applicable Purchaser of the Group's
interest in the Assumed Contracts, where required by the Purchasers;




(iv) A bill of sale and instrument of assignment with respect to the Assets (the
“Assignment and Assumption Agreement”), duly executed by Group and evidence that
all necessary steps and proceedings will have been taken to permit the Assets to
be duly and regularly transferred to and registered in the name of the
applicable Purchaser, as applicable, including without limitation the approval,
by resolution, of the shareholders of the Group, as required under and in
accordance with applicable law;




(v) All such other documents or instruments of assignment, transfer or
conveyance as shall, in the reasonable opinion of the Purchasers and its
counsel, be necessary to vest in the Purchasers, good, valid and marketable
title to the Assets and to put the Purchasers in actual possession or control of
the Assets and the Business, including, but not limited to, Trademark, Copyright
and Patent assignments;




(vi) Employment agreements (the “Employment Agreements”), which shall include
non-solicitation and non-competition terms, entered into between each of the Key
Employees and the applicable Purchaser substantially in the form attached as
Schedule K;




(vii) Transitional services agreement (the “Transitional Services Agreement”) in
the form attached hereto as Schedule R, entered into between the Group and the
Purchasers;




(viii) All copies of the Software within the Group’s possession or control and a
certificate signed by the Group’s Representative attesting that the Group no
longer retains any copies of the Software other than one copy held by the Group
for archival purposes only;




(ix) Lease assignment agreements relating to the Leased Premises;




(x) Assignment to the applicable Purchaser of the non-competition agreements
made between the Group and those persons listed in Schedule W; and




(xi) Confirmation that all Liens applicable to the Assets other than Permitted
Liens have been terminated.




5.2 Closing Deliveries for the Benefit of the Group.




(a) At or prior to the Time of Closing, the Purchasers shall deliver, or shall
cause to be delivered, to the Group the following:




(i) Such certificates or other instruments of the Purchasers or of officers of
the Purchasers as are listed on Schedule S hereto;

 
53

--------------------------------------------------------------------------------

(ii) The Assignment and Assumption Agreement counterpart duly executed by the
Purchasers;




(iii) The Employment Agreement counterparts duly executed by the applicable
Purchaser;




(iv) The Transitional Services Agreement counterpart duly executed by the
Purchasers;




(v) Lease assignment agreements relating to the Leased Premises; and




(vi) The Closing Payment.



6.
NON-COMPETITION; NON-DISCLOSURE




6.1 Non-Competition. In consideration of the completion of the transaction
contemplated hereunder, each member of the Group and the Warrantor agrees that
it will not, directly or indirectly, or through any person or entity, for a
period of five (5) years from the Closing Date, in the United States, Canada or
anywhere else where the Group sells its products or services, at the Time of
Closing, in any form or manner, become interested in, own any interest in,
invest in, lend to, borrow from, manage, control, participate in, consult with,
become employed by, become a shareholder of, render services to, or in any other
manner whatsoever engage in the business of the provision, licensing, marketing
or servicing any software or applications, for the operation and management of
hospitality businesses,



including, but not limited to, hotels, resorts, inns, bed and breakfasts, spas
or clubs, and training, maintenance and support services provided in relation to
the same (the “Prohibited Business”), or become interested in (as more than a 5%
shareholder, partner, owner, or in any other relation or capacity), any person
or entity that is engaged in the Prohibited Business. This limitation does not
apply to Point of Sale solutions, loyalty, catering, food-safety, task
automation, back-office and/or enterprise business intelligence software or to
hardware for the hospitality or retail markets. For avoidance of doubt, and
without reducing the scope of the previous sentence, “Prohibited Business” shall
not include any business of the Group or the Warrantor engaged in as of the date
of the Closing, other than the Business being sold by the Group to the
Purchasers.



6.2 Non-Disclosure. The Group and the Warrantor agrees that, subject to any
applicable disclosure requirements under securities or other laws, none of them
will, directly or indirectly use, disclose, divulge or communicate orally, in
writing or otherwise any confidential information, trade secrets or confidential
data relating to the Assets or the Business or the Purchasers to any other
person, firm or corporation, and this obligation shall survive in perpetuity.




6.3 Non-Solicitation of Employees. The Group and the Warrantor agrees that for a
period of two (2) years from the Closing Date, it will not, directly or
indirectly recruit, solicit, divert, employ or cause to be employed by a third
party any person who is an employee of the Purchasers.

 
54

--------------------------------------------------------------------------------

6.4 Fair and Reasonable. Each of the covenants in this Section 6 is considered
fair and reasonable by the parties. The Group and the Warrantor acknowledges
that the restrictions contained in this Section 6 will not cause it any undue
hardship and are reasonable and necessary in order to protect the Purchasers’
legitimate interests and that any violation thereof would result in irreparable
injury to the Purchasers.




6.5 Enforcement of Covenants. The Group and the Warrantor expressly acknowledges
that it would be extremely difficult to measure the damages that might result
from any breach of the covenants in this Section 6, and that any breach of such
covenants will result in irreparable harm to the Purchasers for which money
damages could not adequately compensate. If a breach of the covenants occurs,
the Purchasers will be entitled, in addition to all other rights and remedies
that the Purchasers may have at law or in equity, to have an injunction issued
by any court of competent jurisdiction enjoining and restraining the Group or
the Warrantor from continuing such breach. The existence of any Claim or cause
of action that the Group or the Warrantor may have against the Purchasers will
not constitute a defense or bar to the enforcement of any of covenants in this
Section 6.




6.6 Scope of Covenants. To the extent that any covenant in this Section 6, or
any part thereof, or the application thereof, is construed to be invalid,
illegal or unenforceable, then the other covenants, the other portions of such
covenants and the application thereof will not be affected thereby and will be
enforceable without regard thereto. If any covenant in this Section 6 is
determined to be unenforceable because of its scope, duration, geographical area
or other factor, then the court making such determination will have the power to
reduce or limit such scope, duration, area or other factor as may be necessary
to make such covenant valid and enforceable. If the Purchasers must resort to
litigation to enforce any covenant in this Section 6 that has a fixed term, then
the term of such covenant or covenants will be extended for a period of time
equal to the period during which a breach of such covenant was occurring (such
breach will be considered to have ended on the date of any interlocutory order
restraining such breach, provided such order is complied with), beginning on the
date of a final court order (without further right of appeal) holding that such
breach occurred or, if later, the last day of the original fixed term of such
covenant, but the term of such covenant will be extended only to the extent that
a court determines that such covenant was breached.



7.
GENERAL




7.1 Purchaser’s Guarantee. Subject to the terms and conditions hereof, the
Limited Guarantor hereby absolutely, unconditionally and irrevocably guarantees
to the Group, as the primary obligor and not merely as surety, the due and
punctual payment of by the Purchasers of (i) the Base Purchase Price, (ii) the
Earn-Out Amount pursuant to Section 2.4(c) and (iii) the Holdback Amount
pursuant to Section 2.6, subject to Purchasers’ right of setoff pursuant to
Section 2.11 (the “Purchasers Guaranteed Obligations”). If the Purchasers fail
to perform or observe the Purchasers Guaranteed Obligations when due, then all
of Limited Guarantor’s liabilities to the Group hereunder in respect of such
Purchasers Guaranteed Obligations shall, at the Group’s option, become
immediately due and payable and the Group may at any time and from time to time
take any and all actions available hereunder or under applicable law to enforce
and collect the Purchasers Guaranteed Obligations from Limited Guarantor,
including all attorneys’ fees and costs incurred by Group enforcing this
guarantee. In furtherance of the foregoing, Limited Guarantor acknowledges that
the Group may, in its sole discretion, bring and prosecute a separate action or
actions against Limited Guarantor for the full amount of the Purchasers
Guaranteed Obligations, regardless of whether any action is brought against the
Purchasers. To the fullest extent permitted by law, Limited Guarantor hereby
expressly and unconditionally waives any and all defenses specifically available
to a guarantor. Limited Guarantor acknowledges that it will receive substantial
direct and indirect benefits from the transactions contemplated by this
Agreement and that the waivers set forth in this guarantee are knowingly made in
contemplation of such benefits.

 
55

--------------------------------------------------------------------------------

7.2 Further Assurances. The Group, each Warrantor and the Purchasers will from
time to time execute and deliver all such further documents and instruments and
do all acts and things as the other party may, either before or after the
Closing Date, reasonably require to effectively carry out or better evidence or
perfect the full intent and meaning of this Agreement. The Purchasers further
agree to assume the obligations undertaken as of the Closing Date by the Group
to the former Group employees listed in Schedule X regarding the immigration and
work visa status of such employees, so long as such employees are employed by
the Purchasers.




7.3 Transition Period. From the Closing Date until the date that is thirty (30)
days thereafter the Group shall collect on the Purchasers’ behalf any monies
received in respect of the Assets and the Business and shall hold such funds in
trust for the benefit of the Purchasers and shall remit such funds to the
Purchasers forthwith upon receipt. Notwithstanding the foregoing, the Group
shall, after expiration of the Transition Period, continue to hold any such
funds received or collected in trust for the benefit of the Purchasers and shall
remit to the Purchasers any monies or invoices received in respect of the
Business forthwith upon receipt.




7.4 Time is of the Essence. Time is of the essence in this Agreement.




7.5 Commissions. The Group and the Warrantor, jointly and severally, will
indemnify and save harmless the Purchasers, from and against all Claims for any
commission or other remuneration payable or alleged to be payable to any person
in respect of the sale and purchase of the Assets, where such person purports to
act or have acted for the Group, or the Warrantor in connection with the sale of
the Assets and the Business. The Purchasers, jointly and severally, will
indemnify and save harmless the Group and the Warrantor, from and against all
Claims for any commission or other remuneration payable or alleged to be payable
to any person in respect of the sale and purchase of the Assets, whether such
person purports to act or have acted for the Purchasers in connection with the
sale of the Assets and the Business.




7.6 Fees, Expenses and Taxes. Each party hereto shall bear its own legal,
accounting, due diligence and out-of-pocket costs and expenses incurred by each
party hereto in connection with the preparation, execution and delivery of this
Agreement and all documents and instruments executed pursuant hereto. The Group
will pay all VAT, sales, use, transfer, documentary and similar taxes and any
payments required for assignment in connection with the delivery of the Assets
to be made hereunder.

 
56

--------------------------------------------------------------------------------

7.7 Benefit of the Agreement. The terms and provisions of this Agreement are
intended solely for the benefit of each party hereto and their respective
successors or permitted assigns, and it is not the intention of the parties to
confer third-party beneficiary rights upon any other person.




7.8 Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and cancels and
supersedes any prior understandings and agreements between the parties hereto
with respect thereto. There are no representations, warranties, terms,
conditions, undertakings or collateral agreements, express, implied or
statutory, between the parties other than as expressly set forth in this
Agreement.




7.9 Amendments and Waivers. No amendment to this Agreement will be valid or
binding unless set forth in writing and duly executed by all of the parties
hereto. No waiver of any breach of any provision of this Agreement will be
effective or binding unless made in writing and signed by the party purporting
to give the same and, unless otherwise provided, will be limited to the specific
breach waived.




7.10 Assignment. This Agreement may not be assigned by the Group or the
Warrantor without the written consent of the Purchasers but may be assigned by
the Purchasers without the consent of the other parties to an associated nominee
of the Purchasers provided that such associated nominee enters into a written
agreement with the other parties to be bound by the provisions of this Agreement
in all respects and to the same extent as the Purchasers are bound.




7.11 Notices. Any demand, notice or other communication to be given in
connection with this Agreement will be given in writing and will be given by
personal delivery, by registered mail or by electronic means of communication
addressed to the recipient as follows:



To the Purchasers:


Gary Jonas Computing
8133 Warden Avenue, Suite 400 Markham, Ontario,
L6G 1B3
Attention:       Barry Symons, CEO
Email: Barry.Symons@jonassoftware.com
 
With a copy to:


Constellation Software Inc.
20 Adelaide Street East, Suite 1200
Toronto, Ontario
M5C 2T6
Fax: 416-861-2287
Attention:       Mark Dennison, General Counsel
Email: mdennison@csisoftware.com
57

--------------------------------------------------------------------------------

To the Limited Guarantor:


Constellation Software Inc.
20 Adelaide Street East, Suite 1200 Toronto, Ontario
M5C 2T6
Fax: 416-861-2287
Attention:       Mark Dennison, General Counsel
Email: mdennison@csisoftware.com


To the Group and Warrantor:


c/o PAR Technology Corporation
PAR Technology Park
8383 Seneca Turnpike New
Hartford, NY 134Fax:
Attention:       Viola A. Murdock
Vice President, General Counsel &
Secretary Email: vi_murdock@partech.com


or to such other address, individual or electronic communication number as may
be designated by notice given by either party to the other. Any demand, notice
or other communication given by personal delivery will be conclusively deemed to
have been given on the day of actual delivery thereof and, if given by
registered mail, on the fifth Business Day following the deposit thereof in the
mail and, if given by electronic communication, on the day of transmittal
thereof if given during the normal business hours of the recipient and on the
Business Day during which such normal business hours next occur if not given
during such hours on any day. If the party giving any demand, notice or other
communication knows or ought reasonably to know of any difficulties with the
postal system that might affect the delivery of mail, any such demand, notice or
other communication may not be mailed but must be given by personal delivery or
by electronic communication.



7.12 Counterparts. This Agreement may be executed by the parties in separate
counterparts each of which when so executed and delivered (by facsimile
transmission or otherwise) shall be an original, but all such counterparts shall
together constitute one and the same instrument.




7.13 Announcements. All announcements, public notices and any other
communication regarding this Agreement and the transactions contemplated hereby
to be made by the Group must be approved in writing in advance by the
Purchasers.

 
58

--------------------------------------------------------------------------------

7.14 Governing Law. This Agreement is governed by and will be construed in
accordance with the laws of the State of New York, without regard to conflict of
law provisions thereof.




7.15 Schedules. Headings and designations in the Group Disclosure Schedules are
for convenience only and shall not be used to interpret any provision of the
Group Disclosure Schedules. Initially capitalized terms used in the Group
Disclosure Schedules, unless otherwise defined, shall have the respective
meanings assigned to such terms in this Agreement.

 
 
[signature page follows]
 
59

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.
 
GARY JONAS COMPUTING LTD.
 
By:
/s/ Barry Symons
   
Name:    Barry Symons
 
Title:     Director
 
SMS SOFTWARE HOLDINGS LLC
 
By:
/s/ Barry Symons
   
Name:    Barry Symons
 
Title:      Manager
 
JONAS COMPUTING (UK)LTD
 
By:
/s/ Barry Symons
   
Name:    Barry Symons
 
Title:     Director
 
PAR SPRINGER-MILLER SYSTEMS,INC.
 
By:
/s/ Ronald J. Casciano    
Name:    Ronald J. Casciano
 
Title:      Treasurer
 
SPRINGER-MILLER INTERNATIONAL,LLC.
 
By:
/s/ Ronald J. Casciano    
Name:    Ronald J. Casciano
 
Title:      Treasurer
 
SPRINGER-MILLER CANADA,ULC
 
By:
/s/ Ronald J. Casciano    
Name:    Ronald J. Casciano
 
Title:      Treasurer
 
PARTECH,INC.
 
By:
/s/ Ronald J. Casciano    
Name:    Ronald J. Casciano
 
Title:      Treasurer

 
Project Paradise Purchase Agreement-Signature Page
 
60

--------------------------------------------------------------------------------

For purposes of section 7.1 only,
CONSTELLATION SOFTWARE INC.
 
By:
/s/ Jamal Baksh    
Name:    Jamal Baksh
 
Title:      Chief Financial Officer

 
Project Paradise Purchase Agreement-Signature Page
 
 
61

--------------------------------------------------------------------------------